 In the Matter of SALANT & SALANT, INC., AND THE CITIZENS INDUS-TRIAL COMMITTEE AND MARTIN MANUFACTURING COMPANY, INC., ANDJOE SHATZ AND MARTIN INDUSTRIAL COMMISSIONandAMALGAMATEDCLOTHING WORKERS OF AMERICACase No. 10-C-1354.-Decided February 28, 1946Messrs. Dan M. Byrd, Jr.,andDavid V. Easton,for the Board.Messrs. Joseph Martin,ofMartin & Cochran,andW.GordonMcKelvey,ofMcKelvey & Lackey,of Nashville, Tenn.;Mr. F. F.Locke,of Lawrenceburg, Tenn.; andMr. James W. Van Dyke,ofParis, Tenn., for the respondent Salant.Mr. Gene Stockard,of Lawrenceburg, Tenn., for the respondentLawrenceburg Committee.Mr. George W. Rowlett,ofMartin, Tenn., for the respondentMartin Company.Mr. D. W. Harper,of Martin, Tenn., for the respondents MartinCommission and Shatz.Messrs. Carl F. AlbrechtandHarold S. Marthenke,of Nashville,Tenn., for the Union.Miss Kate Wallach,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a fourth amended charge filed May 3, 1944, by AmalgamatedClothing Workers of America, herein called the Union, the NationalLabor Relations Board, herein called the Board, by its RegionalDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint, datedMay 3, 1944, against Salant & Salant, Inc., hereincalled the respondent Salant, the Citizens Industrial Committee,herein called the respondent Lawrenceburg Committee, MartinManufacturing Company, Inc., herein called the respondent MartinCompany, Joe Shatz, herein called the respondent Shatz, and Mar-tin Industrial Commission, herein called the respondent MartinCommission, alleging that the above-named respondents had en-gaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5), and Section66 N. L.R. B., No. 2.24 SALANT & SALANT, INC.252 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondents and the Union.With respect to the unfair labor practices the complaint asamended during the hearing, alleges in substance : (1) that at all timesmaterial herein the respondent Salant has engaged in the manufac-ture and sale of clothing at plants in Lawrenceburg, Paris, Hender-son,Parsons, Lexington, Obion, and Union City, Tennessee, thatbefore September 27, 1943, it was similarly engaged at its plant inMartin, Tennessee, and that after.that date it has jointly engaged insuch manufacture and sale at the Martin plant with the respondentMartin Company; (2) that physical properties in the above-namedeight cities have been made available to the respondent Salant bythe cities, counties and/or non-profit corporations under subsidiesand concessions of great monetary value; (3) that in April 1943,the respondent Lawrenceburg Committee was created and has sincethen existed for the purpose of denying to employees of the re-spondent Salant at its Lawrenceburg plant the assistance of labororganizations of their own choosing; and that the respondentLawrenceburg Committee is an employer within the meaning ofSection 2 (2) of the Act; (4) that since April 1943, the respondentMartin Commission has acted in the interest of the respondentSalant in acts and conduct hereinafter set forth; and is an employerwithin the meaning of Section 2 (2) of the Act; (5) that the re-spondent Shatz, treasurer of the respondent Martin Commission, hasacted in the interest of the respondent Salant in acts and conducthereinafter set forth and is an employer within the meaning ofSection 2 (2) of the Act; (6) that from March 15, to September 27,1943, the respondent Salant, and from September 27, 1943, the re-spondents Salant and Martin Company have refused to bargaincollectivelywith the Union as the exclusive representative of allemployees at the Martin plant in an appropriate unit wherein theUnion, at a Board election on March 12, 1943, was selected as theirbargaining representative by a majority of the employees; (7) thaton March 1 and 2, 1943, the respondent Salant locked out all of itsemployees at its Martin plant to discourage membership in the Unionand concerted activities of the employees; (8) that on June 29, 1943,the respondent Salant discriminatorily discharged Neysa Yates, andthat since then the respondents Salant and Martin Company haddiscriminatorily refused to reinstate her; (9) that on December 6,1943, the respondents Salant and Martin Company discriminatorilyrefused to reinstate or hire Bobby Killebrew at the Martin plant;(10) that at its Lawrenceburg plant the respondent Salant discrim- 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDinatorily discharged the following employees on dates noted oppositetheir names :Jessie Mae BeardNovember 23, 1943Ruth Weaver ColeDecember 2, 1943Olene HollmanApril 25, 1944Ethel BrewerMarch 1, 1944Hassell Alven TruittJanuary 15, 1944Ethel Ruth HughesJanuary 26, 1944discriminatorily refused to reinstate the following employees on datesnoted opposite their names :Vernell SawyerOctober 10, 1943Nora Newton Fry 1March 28, 1944and discriminatorily refused to hire the following employees on datesnoted opposite their names :Earl FosterAugust 10, 1943Annie Mae Rhinehart YoungFebruary 21, 1944that at its Paris plant the respondent Salant discriminatorily laid offDaisy Helms from April 26 to May 8, 1943; that at its Union Cityplant the respondent Salant discriminatorily discharged RaymondPhillips in April 1943; (11) that the above-described discriminatorydischarges, refusals to reinstate or to hire, and lock out, were for thereason that the respective employees joined or assisted the Union,engaged in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or because they were relativesor associates of persons who had joined or assisted the Union; (12)that at each of its Tennessee plants the respondent Salant has engagedin a campaign to interfere with, restrain, and coerce its employees inthe exercise of rights guaranteed by the Act, by acts and conductincluding the following: (a) disseminating anti-union propagandaand inciting civil authorities, business and other interests to disorgan-ize and defeat union activity among the employees; (b) instigatingand acquiescing in anti-union activities of the respondents Lawrence-burg Committee, Martin Commission and Joe Shatz, such activitiesincluding the holding of anti-union rallies, spying upon and makingreports to the respondent Salant of the union membership and activi-ties of its employees, and circulating non-union petitions; and (c)failing to afford its employees, who were members of the Union, pro-tection against violence while at work in the plant; and (13) that bythese acts the respondents have interfered with, restrained, andcoerced the employees at the above-named plants in the exercise ofrights guaranteed in Section 7 of the Act.In its answer, filed May 31, 1944, and amended during the hearing,the respondent Salant denied that it had engaged in the alleged unfair1Named in the complaint, before motion to conform to proof, as Nora Newton. SALANT & SALANT, INC.27labor practices; denied that since September 27, 1943, it has exercisedany supervision or control over the activities of the respondent MartinCompany; and denied the allegations of the complaint as to the re-spondents Lawrenceburg Committee, Martin Commission and JoeShatz. In its answer, filed May 31, 1944, the respondent Martin Com-pany denied that it had engaged in unfair labor practices as allegedin the complaint. In their joint answer, filed May 31, 1944, the re-spondents Martin Commission and Joe Shatz denied that they areemployers within the meaning of the Act and that they have engagedin the unfair labor practices alleged in the complaint. In its answer,filed June 1, 1944, and amended during the hearing, the respondentLawrenceburg Committee denied that it had engaged in the unfairlabor practices alleged in the complaint and that it is an employerwithin the meaning of the Act, and moved for dismissal of the com-plaint as to itself upon the ground, among others, that the complaintwas based upon an inadequate charge and investigation. Said motion,at the opening of the hearing, was denied by the Trial Examiner.Pursuant to due notice, a hearing was held in Lawrenceburg, Mar-tin, and Nashville, Tennessee, and Washington, D. C., from June 5to August 23, 1944,2 before C. W. Whittemore, the Trial Examinerduly designated by the Chief Trial Examiner. The Board and therespondents were represented by counsel, and the Union by its offi-cials.All parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.At the opening of the hearing a motion was made by counsel forthe Board, without objection, to amend the complaint in certain re-spects.3The motion was granted.During the hearing the Trial Ex-aminer granted a motion, made without objection by counsel for theBoard, to dismiss allegations of the complaint as to the discharge oftwo employees 4 At the close of its case-in-chief, counsel for the Boardmoved, without objection, that all pleadings be conformed to theproof, in minor particulars.The motion was granted.During the hearing counsel for the respondents Lawrenceburg Com-mittee and Salant moved, without objection, to amend their answersin certain respects. The Trial Examiner granted the motions. Duringthe course of the hearing numerous motions were made by the variousparties either orally or in writing which were disposed of by theTrial Examiner, either at the hearing or in the Intermediate Report.2 A number of adjournments,of varying periods, were granted during the hearing.3 The amendments included additional allegations as to :(1)discriminating as toworking conditions at the Martin plant;(2)discriminatory discharge or lay-off ofthree employees at the Lawrenceburg plant and one at the Union City plant ;and (3)failing to provide employees protection against violence.AEthel Ruth Hughes and Hassell Truitt 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed all the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.Following the receipt of all evidence the parties argued orallybefore the Trial Examiner.The respondents Salant and MartinCompany and counsel for the Board filed briefs with the Trial Exam-iner.Upon motions of counsel for the Board and for the respondentLawrenceburg Committee, the Trial Examiner issued an order, whichwas duly served upon all parties, correcting the record in certainrespects.No objections to the order were filed by any of the parties.We hereby adopt the Trial Examiner's order correcting record andmake it a part of the record herein.On November 6, 1944, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the respondents had engaged in and were engaging incertain unfair labor practices affecting commerce.Thereafter, therespondents Salant and Lawrenceburg Committee and counsel for theBoard filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to notice duly served on all parties, a hearing forthe purpose of oral argument was scheduled before the Board inWashington, D. C., on November 8, 1945. None of the parties ap-peared at the hearing.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and finds that the excep-tions are without merit insofar as they are inconsistent with the find-ings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTA. Thebusiness of the respondent SalantSalant & Salant, Inc., is a New York corporation, qualified to dobusiness in Tennessee, and is engaged in the manufacture and sale ofwork shirts and pants. Its main office is in New York City. At thetime of the hearing it admittedly operated plants in seven Tennesseecities or town : Lawrenceburg, Henderson, Lexington, Parsons, UnionCity, Obion, and Paris. It is also admitted that until September 1943,the respondent Salant operated an eighth plant at Martin, Tennessee.The extent of its present control, if any, over the operations of theMartin plant is a point at issue in these proceedings.All of theseTennessee plants above referred to are herein involved. SALANT & SALANT, INC.29Raw materials valued at more than one million dollars are pur-chased and shipped annually to the respondent's plants in Tennessee,including the Martin plant, from all parts of the United States.Practically all of the respondent's finished products, as well as theproducts of the respondent Martin Company, valued at more thanone million dollars, are shipped outside the State of Tennessee.Therespondent's principal customers are Sears, Roebuck & Company andMontgomery Ward.B. The business of the respondent Martin CompanyMartin Manufacturing Company, Inc., is a Tennessee corporation,incorporated in September 1943, having its office and place of busi-ness in Martin, Tennessee.Under contractual arrangements herein-after described in full, entered into in September 1943, the respondentSalant furnishes all raw materials to the respondent Martin Companyand receives from it its entire production.II. THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organiza-tion admitting to membership employees of the respondents Salantand Martin Company.III.THE UNFAIR LABOR PRACTICESA. BackgroundSalant & Salant, Inc., was incorporated in 1919 or 1920, succeedingthe partnership of Salant & Salant.The present corporate stockismostly held by the families of two Salant brothers, who were theprincipals in the earlier partnership.A. B. Salant, president of thecorporation since 1936, and the major figure in many of the issuesinvolved in this proceeding, has been connected with the businesssince 1902.Except for a relatively small production of work pants, the opera-tions of both the corporation and the partnership have been devotedto the making of work shirts.The Martin plantIn 1932 the respondent Salant opened its first Tennessee plant inMartin, a small, Weakley County city, now of about 4,000 popula-tion.It occupied a 3-story factory building originally constructed 30DECISIONS OF NATIONAL LA13OIt RELATIONS BOARDby the Martin Improvement Company with funds subscribed by agroup of local citizens, including a subscription of $1,000 by theCity State Bank. In 1932, when the respondent Salant came toMartin, the Improvement Company had become inactive, the mort-gage on this property had been foreclosed, and title was held bytwo local individuals.From them the respondent leased the prop-erty.The lease agreement, dated October 13, 1932, included amongothers, the following provisions :...the lessors desire to have the lessee conduct a shirt factoryin said building where men's shirts are manufactured in orderthat employment may be offered and had for the people ofMartin, Tennessee, and vicinity. . . ....in consideration of the lessee agreeing to furnish employ-ment to people of sufficient number, and wherever possible topeople of Martin, Tennessee, and vicinity . . . the lessors dohereby agree to lease and to let to the lessee the above describedlot and building . . . for a period of ten years from this date,with the right and privilege on the part of the lessee to have twosuccessive renewals of ten years each, with the option for thelessee to cancel the lease on 60 days' notice to the lessors.Thelessors desire to have a manufacturing plant located in saidbuilding in order that as many people of Martin, Tennessee, andvicinity as possible may have employment and so long as thelessee uses said building it is to have the use of the same withoutthe payment of any rent.Thereafter this property was deeded to the city of Martin, whichbecame the lessor under a contract with the same provisions.Atthe time of the hearing before the Trial Examiner, title was stillheld by Martin. In 1934 the city erected another factory building,adjoining the original structure.The new building was leased andoccupied by the respondent at a rental of $1,000 a year. In 1940the respondent Salant exercised the above-mentioned option, therebyextending the lease until 1962.On March 20, 1941, the city leasedanother building to the respondent until 1962, with the same rent-free provisions as contained in the above-quoted agreement.Accord-ing to the testimony of Milburn Gardner, City Councilman andcashier of the City State Bank, "The City Board always feels thatthat property belongs to the merchants of Martin."He admittedthat the merchants and the City, having been responsible.for thefactory construction, believe that they ought to have a voice in whattakes place in the factory. SALANT & SALANT, INC.31The Lexing4on plantWithin a fewmonths after the opening of the Martin plant in1932 about 300 employees had been hired.The news circulatedrapidly in Tennessee.Many other communities offered similarinducements.Late in 1932 a second plant was opened in Lexington.Lexington is the county seat of Henderson County,and in 1940had a population of about 2,500.The town constructed a factorybuilding especially for occupancy by the respondent Salant.In October 1932, Lexington leased this factory building for 10years to the respondent Salant,upon condition that the premisesbe used only for the manufacturing of garments and that the respon-dent employ sufficient labor to operate at least 75 machines. Termsof the lease provided that the respondent Salant was to pay no taxesand no rent.'It also contained a 10-year renewal clause.In 1935,the town leased to the respondent Salant a storage building adjoiningthe factory,tax-free but at an annual rental of $280 until 1942.Early in 1940,Lexington leased,for a period of 13 years,a secondstorage building to the respondent,tax-free but at an annual rentalof $950.In 1941,however, a 10-year contract to run from 1952 to 1962 wasentered into by the parties,covering the factory building and bothwarehouses.Conditions as to the respondent Salant's operationsremain the same as in the original contracts.During the term cov-ered by the new agreement,however,the respondent Salant will berequired to pay$280 annually as rental only for the first storagebuilding.Lexington's mayor, Joe C. Davis, testified :...there is not only now, but has been since the constructionof that plant, a close relation existing between the city, themanagement, and also the employees.We consider the wholething a three-handed deal in which the city as a municipalityis interested, and the employees and also the management. Inother words, there are thre6 horses hitched to the wagon, soto speak.The Lawrenceburg plantThe third of the Salant chain of factories in Tennessee was alsoopened in 1932, at Lawrenceburg, a small city of about 3,800 popu-lation and seat of Lawrence County.Lawrenceburg leased to therespondent Salant, for 10 years, a factory containing floor space of 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 40,000 square feet, tax, water, and rent free, upon conditionthat the respondent :installmachines and machinery of modern type in the building...to the full capacity thereof, and to employ in the operationof said machines and factory all necessary labor required for theoperation of its business. . . .In the same lease the city agreed to provide, at its own expense,any additional floor space thereafter required by the respondent. In1940 this lease was extended to 1960.In 1935, additional space being, needed, the County of Lawrenceleased to the respondent another adjacent building of 22,000 squarefeet of floor space.The agreement between the County and therespondent Salant required that the latter use the premises solelyfor the manufacture and for storage of garments, and that in itsoperations Lawrence County residents be used.In 1940 the County leased additional property to the respondentSalant under a contract containing similar provisions.In 1942,when the two preceding County leases expired, another agreementwas entered into which is to terminate in 1960.This lease contract,which covers both County properties, requires the respondent tomaintain a policy of causing at least 50 percent of all its employeesto be residents of the County outside the City of Lawrenceburg, andthat such employment be distributed among the County districts inproportion to their assessed valuations of taxable real estate.The County Building Committee, lessor in the above-described con-tract, consisted of John Roberts, chairman; Jos. Sims, County Judge;Gene Stockard, County attorney and secretary of the Committee;E. A. Sims and H. V. Brewer. As described more fully hereinafterRoberts is also chairman of, and Stockard is counsel for, the CitizensIndustrial Committee of Lawrenceburg, a respondent in this pro-ceeding.Lawrenceburg's Board of Commissioners, lessor in the above-described extension of lease covering the property owned by the city,consisted of Mayor R. 0. Downey, Commissioner of Finance E. N.Parkes, and Commissioner of Streets H. A. Mathis.As describedfully hereinafter, both Downey and Parkes took active part in thecreation and function of the Citizens Industrial Committee ofLawrenceburg.The Paris plantThe respondent Salant opened its plant in Paris, Tennessee, in1933.Paris is acityof about 12,000 population.A factoryof about75,000 square feet of floor space was leased to the respondent for a SALANT & SALANT, INC.3310-year period with the right of two additionalrenewalperiods of10 years each.The building was erected by the city, solely for theuse ofthe respondent.By the terms of the contract, the respondentwas specifically absolved from the payment of rental, taxes, andwater rent, but was required to use the premises only for the purposeof manufacturing garments, to install at least 126 machines for thispurpose, and to hire labor necessary to operate the machines.In 1939, Paris leased to the respondent Salant for 13 years anotherparcel of land, upon which the respondent contracted to constructa building at its own expense. For the use of the land, the respond-ent is required to pay $1 a year. The city of Paris, however, assumedthe payment of all taxes, water rents, and municipal assessments ofany character, as well as maintaining adequate hazard insurance onthe building.The Union City plantAlso in 1933 the respondent Salant opened a factory in Union City,near Martin, with a population of about 7,000. It occupied propertyowned by the city, leased to it free of rent, tax and water expense,upon condition that it operate at least 75 machines in the manufac-ture of garments.The contract covered a period of 10 years, withprovisions for two additional renewal terms of the same number ofyears.Apparently in need of additional space, in 1940 and 1942, therespondent Salant leased two more buildings.These properties,however, were leased from private owners, at a rental totaling $125monthly.Nor did these leases specify either the use to be made ofthe buildings or the extent of employment required.The Henderson plantIn 1940, the respondent Salant opened a plant in Henderson, a"municipal corporation" of about 1,700 population, in ChesterCounty. It leased from the city and the county, factory property fora period of 20 years, at an annual rental of $1.Under the terms ofthe lease the respondent is exempted from all city and county taxes,but is required to install and keep in continuous operation at least50 sewing machines for the "manufacture of garments, raiments andclothing," and to employ only residents of Chester County.The Parsons plantIn 1938, the respondent Salant opened a shirt plant in Parsons,a smalltown of about 1,250 population, and in 1941, a pants factory.686572-46-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first factory building was erected by the town and leased tothe respondent, rent and tax free, upon condition that the respondentuse the property as a garment factory and employ local labor suffi-cient to keep in continuous operation at least 40 machines.Thepants factory was built by Decatur County Development Corporationat an annual rental of $1,200.The lease provides, however, that therespondent shall pay no taxes upon the realty, but must keep theplant in continuous operation with a minimum of 40 machines.The Obion plantIn 1942, the respondent Salant opened its plant in the town ofObion, which has a population of about 1,500. Its factory was sup-plied and leased to it by the town, rent-free, and without taxes orwater rents, but with the requirement that 'it keep in continuousoperation at least 35 machines in the manufacture of garments. Thecontract also provides that the town must, upon request of therespondent, furnish additional manufacturing space.B. Salant's anti-union campaign in generalSelf-organizational and concerted activities among the employeesat the respondent Salant's Tennessee plants first commenced on Feb-ruary 10 or 11, 1943, when more than 300 employees at the Martinplant signed a petition requesting a wage increase.As a result ofthis petition Arthur Lipshie, production manager for all Salantplants, came to Martin on February 19 and advised the employeesthat applications for permission to increase wages would be madeto the National War Labor Board, hereinafter called the NWLB.The employees insisted that they did not wish to work longer hours,as Lipshie had advised them if they wished to earn more money,but that they wanted definite information concerning wage increaseswithin a week.On February 24, 1943, Salant sent a wire to Milburn Gardner,a city councilman and cashier of the City State Bank at Martin,threatening the removal of the Martin plant unless the townspeopletook steps to stop the unrest among the employees.The next day,February 25, there was distributed to the Martin employees in frontof the plant a document signed by prominent citizens and businessclubs, to the effect that no wage increases could be granted withoutNWLB approval, that the respondent Salant had made such appli-cations, and that the employees should not give Salant additionalworries during the waiting period. SALANT&SAf,ANT, INC.15The following clay, Friday, February 26, Salant came to Martinand discussed with the employees the pending applications for wageincreases.He assured the employees that the plant would be openas usual the following Monday.On Saturday night and Sundayafternoon, February 26 and 27, meetings of the Martin employeeswere held for the purpose of self-organization. As hereinafter found,Salant had the Martin plant closed and the employees locked outfor 2 days, March 1 and 2, in order to discourage their self -organi-zational activities.On March 12, 1943, the Union at Martin won a consent electionand the following month commenced negotiations with Salant atNew York City. As hereinafter more fully described, the respondentSalant failed to bargain in good faith, refused to sign an agreementembodying all terms upon which an accord had been reached, andfinally sold the Martin plant for the purpose of evading his statutoryobligation to bargain with the Union.Shortly after the Martin employees organized, similar efforts werebegun at other Salant plants.During March and April 1943, Salantmade a number of visits to his various Tennessee plants.He con-sulted with local civic authorities, business leaders, and newspaperpublishers.He conferred with his local bankers, and with the cityor county officials who had leased to him the factory buildings orwho had been instrumental in getting him to establish a plant intheir town or county.Following his visits, or coincident with them,citizens' committees were set up, reorganized, or planned. In design,each of these committees, whether it later functioned as such or not,had the common characteristic of purporting to serve as a "grievancecommittee"; that is, a committee of business men who would takeup with local Salant management any grievances which employeesmight wish to submit through them instead of through a union. Inthe towns where no self-organization among employees occurred,these citizens' committees did little more than take initial stepstoward actual formation. In other localities, such as Martin andLawrenceburg, the committees and their members openly operatedas anti-union groups.The respondent Lawrenceburg Committeesponsored and conducted what its answer admits was an "anti-Union" rally. In Martin the respondent Martin Commission hireda speaker on two occasions to urge employees to abandon the Union,and its treasurer, Joe Shatz, engaged in a long campaign of solicitingemployees to revoke their union affiliation.Salant frequently sent letters to the various committees and theirmembers, as well as to other influential citizens, often enclosingreprints of news stories derogatory and disparaging of the Unionand its officials.The letters and enclosures were designed to, and in 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDmany instances did, incite and encourage the recipients to interferewith the employees' organizational efforts in their respective com-munities.In these letters Salant also repeatedly threatened to closethe plants in the event that the Union succeeded in organizing theemployees there. In addition Salant during this period discharged,laid off, or otherwise discriminated against a number of employeesat various plants because of their union membership and activities.In summary, the general design of the respondent Salant's anti-union campaign was as follows : (1) to defeat the Union at Martinby various stratagems such as locking out the employees and refusingto bargain with the Union; (2) to enlist the aid of business leadersand newspaper publishers in all towns where its plants are locatedin Tennessee, in preventing its employees from successfully organ-izing as they had at Martin; (3) to provide such leaders and news-paper publishers with anti-union propaganda; (4) to threatenemployees at its other plants with the same treatment accorded tothe employees at Martin; (5) to weed out certain employees becauseof their union activities at places where self-organization was takingplace; and (6) to encourage and acquiesce in anti-union activitiescarried on by individuals and citizens' committees.Detailed findings of the respects in which the conduct of the re-spondent Salant and the other respondents violated the Act, follows.Although a'number of relevant events occurred simultaneously indifferent localities, for the purpose of clarity in treatment, occurrencesat each town will be discussed in separate sections.C. Salant's anti-union campaign at Martin1.The lock-outOn February 10 or 11, 1943, the employees presented to James E.Cushing, superintendent of the Martin plant, a petition for higherwages signed by some 300 of the Martin employees.On Friday,February 26, 1943, Salant arrived in Martin to address the employees.He informed them that he had applied for a wage increase; that theoutcome would depend upon the action of the NWLB ; and that hecould do nothing about it.-'He then invited the employees individu-ally to discuss with him their problems in general and the effect ofthe rise in living costs on local conditions in particular.A numberof employees availed themselves of this opportunity.They wereinterviewed by Salant individually, and in small groups, on the dayb The application for the Martin plant was mailed on February 22, 1943; the applica-tions for the other Salantplantswere made during the period from February 22 toMarch 10 and 11, 1943. SALANT & SALANT, INC.37of his speech and all day Saturday.During these interviews he toldthe employees that although he had intended to close the Martinplant when he came to Martin, it would be open as usual the follow-ing Monday. Salant left Martin on Saturday night for Union Cityand Nashville, where he arrived Sunday night.Meanwhile, on Saturday night, February 27, 1943, the Union heldits first organizational meeting at which it was decided to call a massmeeting of the employees for Sunday afternoon, February 28. Themeeting, held at a local hotel, was attended by about 100 Salantemployees from the Martin plant. Superintendent Cushing testifiedthat he heard the "rumor" that the employees were gathering at thehotel Sunday afternoon and were signing cards and joining theUnion. ' Uncontradicted testimony establishes that both Lipshie andCushing were at the plant on Sunday afternoon. The hotel wherethe union meeting took place could be observed from the plant.On Sunday night, Salant telephoned to Lipshie and asked himto inform Cushing that the plant was to be closed on Monday,March 1. Cushing testified that he did not know Salant's reasonfor closing the plant.He denied that he informed Salant about theunion activities on Sunday. Salant, in turn, denied that union organ-ization in Martin was mentioned to him on Sunday.However, Cush-ing made arrangements with the local police on Sunday night toguard the plant the following day.On Monday morning, in thepresence of police officers, Cushing told the employees when theyreported for work that "due to changed circumstances the plantwould not open until further notice."The police officers remaineduntilWednesday, March 3, at which time the plant was reopened.The respondent Salant contends that the shut-down of the Martinplant on March 1 and 2, 1943, was motivated solely by an article inaMartin newspaper on February 8, 1943, announcing the openingof a cigar plant at Martin. Salant testified at great length that hehad made repeated efforts to come to terms with the officials of thecigar plant about possible raiding of his employees and that hedecided to close the plant on Sunday because an agreement on thatpoint was not reached by that time. Like the Trial Examiner, wefind no merit in this contention.Although the cigar plant was not opened at that time, theemployees nevertheless remained locked out for 2 days.Moreover,Superintendent 'Cushing testified that he did not know why Salantordered the plant closed.As the Trial Examiner pointed out, ifSalant had really been concerned about the opening of the cigarplant it would be reasonable to expect the superintendent to be awareof such concern. Salant's testimony in this respect was corroborated 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDby no other witnesses.Furthermore, when the cigar plant finallyopened in September, Salant did not lose any employees to it.6When Salant interviewed the employees at Martin on Friday andSaturday, February 26 and 27, he told them that the plant would beopen as usual the following Monday.During the interval thereoccurred the two organizational meetings of the Martin employees.Cushing admitted that he was aware of these organizational activi-ties.He and Lipshie were at the plant while the Sunday afternoonunion meeting was in progress.Salant admittedly was in com-munication with the Martin plant on Sunday evening. The recorddiscloses no incidents to justify the extraordinary precautions whichCushing took in requesting police protection on Sunday night andin having the police remain at the plant from March 1 throughMarch 3.iUnder all the circumstances we are unable to credit Salant's denialthat he had any knowledge of union activities in Martin over theweek end.We find, as did the Trial Examiner, that the open self-organizational activities at Martin, and not the expected opening ofthe cigar factory, motivated Salant in ordering the plant to be closedand in locking out the employees for 2 days. By such conduct therespondentSalant interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.2.The respondents Martin Commission and Joe ShatzThe respondent Martin Commission,of which therespondent JoeShatz, a local merchant, was treasurer,was apparently organizedearly in 1942.According to Shatz's testimony,itwas formed forthe purpose of bringing"additional industry into Martin and alsoto take care of any frictionthatmight come between the industryand the workers,and the employers."There is no evidence to sup-port Shatz's testimony that its coexistent purpose, when first set up,was to "take care of friction"between workers and employers. Inany event,it never functionedin this capacityuntil Salant enlistedits aid in 1943.On February 24, 1943, afterthe employeesat the Martin planthad petitioned the respondent Salant for a wage increase,Salantwired to Milburn Gardner,his local banker,as follows :CONFIDENTIAL. REFERRING TO RECENT PHONECONVERSATION I REPEAT THAT OUR POLICY IS TO6Salant again relied on the opening of the cigar plant as a defense to the sale ofthe MartinplantSeeinfra, p. 48. SALANT & SALANT, INC.39WITHDRAW FROM ANY PLACEIN WHICH EITHERTHE TOWNSPEOPLE OR THE EMPLOYEES DO NOTWANT US. WE ARE UTTERLY AT A LOSS TO EX-PLAIN CHANGED ATTITUDE TOWARD US.NEITHERWE NOR THE MARTIN MANAGEMENT HAS DONEANYTHING TO MAR THE PREVIOUS HARMONIOUSAND EVEN CORDIAL RELATIONS. UNLESS WE CANFEEL ASSURED OF GOOD PROSPECTSFOR RESUMP-TION OF SUCH RELATIONS, OUR PLAN IS TO CON-TRACT OPERATIONS IN MARTIN GRADUALLY WITHOBJECT TO ULTIMATEENTIREWITHDRAWAL. ITIS FOR THE TOWNSPEOPLE AND OUR EMPLOYEESTO DECIDE. AS IT IS IMPOSSIBLE TO GET NEWMACHINERY, WE CAN USE THE MARTIN EQUIP-MENT TO VERY GREAT ADVANTAGEELSEWHERE.ABOVE ALL WE WANT NO PUBLICITY. OUR ONLYEXCUSE FOR BOTHERING YOU IS YOUR WELL-KNOWN DEVOTION TO THE INTERESTS OF THETOWN AND YOUR FRIENDLINESS TO OUR EM-PLOYEES AND OURSELVES.Salant'swire brought immediate results.During the evening ofthe same day George M. Brooks,Mayor of Martin;JoeW. White,vice president of theYoungBusiness Men's Club;and Superintend-ent Cushing visited the home of Paul Meek,president of the localChamber of Commerce,presented him with a document,and askedhim to sign it.He signed.The document,in printed form, wasdistributed to employees in front of the garment factory the follow-ing day. In this document,signed by the Mayor of Martin,MilburnGardner and other business men, the president of the Chamber ofCommerce, and officials ofthe YoungBusiness Men's Club and theMartin Rotary Club, the employees were assured that the peopleofMartin had always had their interests at heart, that the under-signed would use their influence in getting favorable considerationby the NWLBof the respondent Salant's application for wageincreases,and thatin the meantime the employees should not giveSuperintendentCushing anyadditional"worries."On April 5, 1943, theday onwhichbargaining negotiations withthe Unionbegan in NewYork City, Salantwrote to Gardner, inpart, as follows :Will youplease let me know whether the Citizens Committee,about which we spoke last week,has been formed, and if so, whois the Chairman.We maywant to send data to this Committeefrom time to time that would be of interest to it. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the same letter he pointed out to Gardner the "shrinkage" in hispay rolls, and warned that "prospects for the maintenance of eventhe present rate of operations are highly doubtful," if the "presentagitation and turmoil" continued.Three days later Gardner replied as follows :Glad to get your letter of the 5th.There was a meeting of afew 'of the business men Monday evening but it was impossiblefor me to be there on accountof someprevious engagements.However, the meeting was well organized and a chairmanappointed and also a Secretary.Mr. Paul Clarke, who ownes(sic)thePepsiColaPlant here was Chairman and RoyClements [Clemons] was secretary.They are two of the mostcompetent men I know in Martin.Mr. Clarke is a very quietman but a man of strong conviction and not afraid to expresshimself.He is also of such a character that people have confi-dence in him. Even though I was not present at the meeting-I did have a part in selecting him.Am sure you will find himto be everything that you might expect.(Italics supplied.)According to the testimony of the respondent Shatz, members ofthe Commission held a reorganization meeting at the Martin Bankearly in April 1943.7After the election of a new president andsecretary and the reelection of the respondent Joe Shatz as treasurer,Mayor Brooks and others present discussed the "trouble at thefactory."Salant denied having had anything to do with the formation ofthe Commission.Gardner denied that he had ever discussed withSalant the formation of the Committee; he later admitted, however,that at Union City and in correspondence with Salant, he had dis-cussed with Salant the Martin Commission.While Salant may havehad nothing to do with the formation of the Martin Commissionin 1942, it is clear, and we find from the foregoing facts and particu-larly from Salant's letter to Gardner, dated April 5, 1943, that Salantwas at least instrumental in instigating the reorganization of theMartin Commission.Although the Commission had not yet been formally reorganizedat the time when the business men of Martin distributed copies of aletter to the respondent Salant's employees at Martin, on or aboutFebruary 25, 1943, theexpensesincident to the letters were paid byTreasurer Shatz from the funds of the Martin Commission afterits reorganization.That the Commission adopted the letter as its7 Shatz, testifying from minutes of the meeting,set the date of the meeting as April3,a Saturday, whereas Gardner, in his letter to Salant,stated that the meeting washeld on a Monday.Like the Trial Examiner, we consider it unnecessary to resolvethe conflict as to the exact date of this meeting. SALANT & SALANT, INC.41own is further shown by its reference to it in a subsequent lettermailed to the employees on April 12, 1943, shortly after the Com-mission's formal reorganization.Shatz obtained the mailing list forthis letter from Superintendent Cushing.Again, the cost of print-ing, addressing, and mailing was borne by the Martin Commission.The 4etter is written on stationery of the City of Martin and signedfor the City of Martin by the Mayor and other officialsas well asby local business men.The letter refers to the "unrest," "confusion,"and "dissatisfaction" at the factory caused by the CIO (the Union) ;it reminded the employees that if they had listened to "our plea" inthe letter of February 24, 1943, "to cooperate with us, you wouldhave had a salary increase long before now" ; it urged the employeesnot to join the Union and to seek theirassistancein withdrawingif they had already joined; and it suggested that the employees "forman organization of their own and we will form a committee tocooperate with you and in that way conditions in this communitycan and will be improved." The letter closed with the exhortation,"Let's have a united, friendly and cooperating community and gov-ern and control ourown affairs."Viewed in the setting in which both letters were issued and thesurroundingcircumstances,we find that both letters carried theimplication that repudiation of the Union would result in morefavorable and quicker action on the employees'wage increasedemands.8In addition to his activitiesas treasurerof the Martin Commis-sion, the respondent Joe Shatz personally conducted a campaign todestroy the Union at Martin. Copying a form given to him by PaulClarke, head of the respondent Martin Commission, Shatz prevailedupon about 50 employees to sign letters to the Union reading asfollows :8Both Gardner and Shatz testified that Salant advised them not to send the circularout.Gardner stated that he talked with Salant about it in Union City,while Shatztestified that upon request of members of the Martin Commission he consulted Salantby telephoneSalant denied having talked with Shatz over the telephone about thecircular.On April 23, the day after the Union had protested strongly in New YorkCity against Salant'santi-union conduct,Salant sent to Superintendent Cushing aletter in which he stated that he learned of the circular on Saturday,April 24Gardnerdid not testify with respect to the exact date when the circular was discussed betweenhim and Salant,but according to Gardner it was before the mailing of the circularIn correspondence between Shatz and Salant during May and June, Shatz offered totake the position that Salant had advised him by telephone not to take any action withrespect to the circular.In view of the conflict in the testimony of Gardner, Shatz, and Salant, we,like theTrial Examiner,do not credit either witness with respect to Salant'sdisapproval ofthe Commission's action in putting out the circular.The record does not show thatSalant took any measures either to prevent its distribution or to kill the circular afterits distribution.In any event,the fact that Cushing provided the mailing list on thebasis of which copies of the letter were sent out to the employees clearly establishesthe respondent Salant's responsibility for the distribution of the letter. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is our written request that we desire to withdraw fromthe above Union and desire that our cards be returned to us.Shatz prepared and mailed the signed letters to the Union, in enve-lopes bearing the local box number of the respondent Martin Com-mission asreturn address.He began this campaign at about thetime the above circular was sent out, and it continued for severalweeks.Sometime in June, Shatz was given a letter by George C. Rowlett,local counsel for the respondent Salant at that time, advising himon how to draft a petition to the Board by which employees might"repudiate" the bargaining agency already selected by the employeesin a consentelection conducted by the Board. Rowlett also suggestedhaving the "two Senators from the State and the Congressmen fromthe district involved handle the matter actively with the Board" andto have employees "resign their membership" in the Union by mail.Rowlett also drew up for Shatz a petition to the Board requestinga new electionon the ground that the Union no longer representeda majority of the Salant employees. Shatz solicited signatures tothis petition among the Martin plant employees.The close contactwith those employees who were his customers facilitated his task.The letter, signed by three employees at the Martin plant, was mailedto the Board under date of August 18, 1943.8As part of the joint campaign to get the employees at the Martinplant to sign the petition for a new election, the respondent MartinCommission hired John Hart, a Union City lawyer, to address theworkers in a room at the Martin Bank Building.Hart talked tothem twice, once in the latter part of July and again about 2 weekslater.The Commission paid Hart a fee for making each speech.In these speeches Hart stressed the fact that the employees' friendswere the citizens and merchants and not the Union; he inferred thatthe Union was responsible for the fact that the employees had notreceived their wageincreasesand pointed out that at Salant's plantin Union City, where there was no union, wage increases had alreadybeen received.Analogizing the Union to quicksand, he blamed thefailure of the cigar plant to locate at Martin on the ground that theofficials "are afraid to build a plant with its foundation on quick-sand."After reading and ridiculing the foreign sounding namesof the Union'sofficials,Hart urged the employees to "correct the9 The petition was denied by the Board'sRegionalDirectoron the ground that theUnion had been selected as the employees'bargaining agent at an electionconductedon March 12,1943, and that It is "contraryto ourpolicyto entertain another petitionand conduct another election before the duly chosenagent of theemployees has hadfull and free opportunity to negotiate and carrythrough at least one term of an agree-ment with the Company." SALANT & SALANT, INC.43serious mistake you have made" in selecting the Union as their bar-gaining agent by signing the petition for a new election.During the remainder of the year 1943; Shatz kept the respondentSalant informed on his progress in inducing employees to withdrawfrom the Union and to bring about a new election and on unionactivities atMartin.Despite Salant's advice to Shatz that therespondent Salant could have no part in inducing any employee notto join the Union or to withdraw from it, Relief SuperintendentFurth and Production Manager Lipshie thereafter urged Shatz toreport on union activities in Martin.For example, on August 23,1943, Shatz wrote to the respondent's production manager Lipshie :I have your letter of 20th and very glad to note contents. Believewe are on the right track now. If we can keep pulling togetherfeel sure we will work out.Of course will know more whenwe hear from the application for new election is acted on. Ifthis is turned down we expect to take oction (sic) actions alongthe lines we have been advised as per letter which was receivedfrom one of our friends in Nashville.In order that you might know more definitely just how youremployees stand in Martin I here list same. (thisis asworkersof about three weeks ago), of'course I have left out names thathave quit and do not have list of those that have been employedlately.List of signers for new election :[there follows a list of about 100 employees]List that are subject to being changed over or likely not to voteeither way.Belong because they think can get higher wages :[there follows a list of about 30 employees]Figure only about 50% of this list will vote for union - - -25% against Union and 25% will not vote.List that we figure will vote more than likely for Union;[there follows a list of about 60 employees]Both list marked with xx can be counted on as being very strongfor that side; those with x reasonable strong. Names not markedwith xx or x but listed can be counted on as being on each sideas listed.Considerable more listed on Union Side will not votethan those listed on Non-Union. Interestseemsto be wherethey are against the union as being sold on the idea; those onUnion side are more or less not settle.If you want any addition information please advise.On August 28 Lipshiereplied as follows :Am in receipt of your letter dated August 23rd and after study-ing this very closely, I must admit that you and your co-workersmust have put in a lot of work, which I hope will not be in vain. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 25, 1943, Lipshie had written to Shatz as follows :Confidentially speaking, as much as we would want to help youin every possible way [referring to the circulation of petitionsfor a new election] you must remember that there are thingswe cannot do because it would be contrary to law.After a silence on the part of Shatz, Lipshie wrote to Shatz onDecember 8, 1943, urging Shatz to do something about a new election.Such correspondence clearly reveals that the respondent Salant wasfully aware of, approved, and encouraged the part played by Shatzin its anti-union campaign at Martin.Salant also kept in constant touch with the Mayor, the MartinCommission, and Milburn Gardner, and spurred them into continuingtheir campaign against the Union and coercing the employees inrepudiating the Union, by threatening to withdraw from Martin.He used his economic power to prevail upon them to do his bidding.In various letters addressed to them and to his superintendent, whomhe instructed to forward such information to interested citizens,Salant describes the adverse effect of unionization on the pay roll atMartin.Salant also sought to convey to the employees his unalter-able opposition to the Union and the futility of remaining memberstherein by informing F. C. Letch, the editor of the Martin news-paper, according to the latter's uncontradicted testimony, that Salantand the Union would never do business at the same plant.ConclusionsUpon the entire record and more particularly the above-statedfacts,we find that the anti-union campaign on the part of the re-spondents Martin Commission and Joe Shatz was instigated and keptalive by the respondent Salant who was instrumental in revivingthe Commission for that very purpose.Salant kept in constanttouch with the Martin Commission and Shatz and other membersof the Commission, inciting their feelings against the Union withvarious types of anti-union propaganda.The respondent Shatzreported on union activities to the respondent Salant; he activelyengaged in a campaign to procure a new election and to obtainemployee resignations from the Union. Shatz also reported to therespondent Salant on the union activities of individual employees.High officials of the respondent Salant instigated, encouraged, andapproved such activity on the part of Shatz.Upon the entire record we find, as did the Trial Examiner, thatthe respondents Martin Commission and Joe Shatz, acting in theinterest of the respondent Salant in the manner and under the cir-cumstances hereinabove described, are employers within the meaning SALANT & SALANT, INC.45of Section 2 (2) of the Act.We find further, as did the TrialExaminer, that the respondents Martin Commission and Joe Shatz,by their activities hereinabove described, have interfered with, re-strained, and coerced the employees of the respondent Salant at theMartin plant in the exercise of the rights guaranteed in Section 7of the Act.loThe respondent Salant contends that it is not responsible for theactions of the respondents Shatz and the Martin Commission; thatthey acted independently of Salant; and that he had no influenceover them. In view of the correspondence appearing in the recordbetween Salant and these respondents, some of which has been hereinquoted, we find no merit in Salant's contention.The conduct ofLipshie and Furth, high officials of the respondent Salant, is attribut-able to Salant.The correspondence shows that Shatz's activitieswere openly approved, encouraged, and in some instances instigatedby the respondent Salant.As previously described, the respondent Salant fed the MartinCommission anti-union propaganda with full knowledge that itwould be relayed by the Commission to Salant's employees ; Salantincited the Commission to engage in its coercive course of conductby repeated threats to withdraw from Martin if the employees per-sisted in retaining the Union as their bargaining agent. In turn, therespondent Salant made use of the services of the respondents MartinCommission and Shatz to accomplish indirectly what it knew theAct barred it from doing directly.Like the Trial Examiner, we findthat the respondent Salant, by the activities hereinabove described,including that of the respondents Martin Commission and Shatz,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.3.Refusal to bargainPursuant to a consent election agreement between the Union andthe respondent Salant, the Board on March 12, 1943, conducted anelection among the employees at the Martin plant.Out of a totalof 294 ballots cast, 224 were for the Union and 70 against theUnion."10 Like the Trial Examiner, we credit the testimony of Mortimer Freeman, an at-torney on the Board's staff, with respect to the manner in which he served upon therespondent Shatz a subpoena under which various documents introduced in the recordwere surrendered to him by Shatz on April 24, 1944, and we find that the subpoenawas properly served.11Like the Trial Examiner,we find that a unit of all production and maintenanceemployees at the Martin plant, including machinists and watchmen,but excluding execu-tive,administrative,and clerical employees,and principal supervisory employees whohave the right to hire and discharge,constitutes a unit appropriate for the purposes of 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.Refusal to sign agreementOn March 15, 1943, Carl F. Albrecht, Southern Director of theUnion, wrote to Superintendent Cushing requesting a conferencewith A. B. Salant at which a proposed contract could be discussed.A copy of the proposed contract was attached to Albrecht's letter.Beginning with April 5, 1943, a number of conferences were heldduring April and May at New York City.On Friday, May 21, 1943, Gladys Dickason, Research Director ofthe Union and one of the union representatives in the negotiations,submitted a draft of a contract which, according to her testimony,embodied all provisions agreed upon.This draft did not includeprovisions relating to wages and vacations with pay, issues whichwere to be submitted to NWLB for decision. Further correctionsin the draft were made over the week end and the revised draft wasdiscussed on Sunday, May 23, between Dickason and Austin Fisher,labor relations counsel for the respondent Salant.Copies of therevised draft were sent to Salant's home on Sunday.On Monday,May 24, a conference was scheduled at Fisher's office for 2 p. m.Salant was in separate conference with Fisher until about 3:30 p. m.while the union representatives were kept waiting in an outsideoffice.Finally, Salant came out of Fisher's room and, in passing,told Dickason that he had to leave, that Fisher and his brother, LouisSalant, who was the respondent's attorney during the negotations,would explain to her that he, Salant, would not sign any agreementwhich was silent on the subject of wages. Thereafter, Dickason andanother union representative discussed the matter with Louis Salantand Fisher.During the course of the discussion or a few days later,Fisher notified Dickason that he had resigned as labor relationscounsel for the respondent.By letter of May 27, 1943, Dickasonasked Salant to reconsider his decision.Salant admittedly left theletter unanswered.The Union thereupon filed a charge with theBoard alleging a violation of Section 8 (5) of the Act but later with-drew the charge without prejudice to enable the disputedissues onwagesand vacations with pay to be submitted to theNWLB.It is undisputed that the parties were unable to come to terms onthe question of wages and vacations with pay and that these twoissues would have to be, and were, in fact, determined by the NWLB.Witnesses for the respondent testified that no accord had beenreached by May 21, 1943, on several other issues.However, suchcollective bargaining within the meaning of Section 9 (b) of the Act.We also agreewith the Trial Examiner and find that at all times since March 12, 1943,the Unionhas been,and now is, the exclusive representative of all the employees in the above-described appropriate unit for the purposes of collective bargaining in respect to ratesof pay, wages,hours of employment,and other conditions of employment. SALANT & SALANT, INC.47witnesses were not in agreement as to which issues were still in dis-pute.Dickason, however, firmly asserted that all provisions of thecontract, as submitted to the respondent on Monday, May 24, 1943,had been agreed upon and had been checked by Fisher on Sundayand that the conference on Monday was called for the sole purposeof signing the agreement.Like the Trial Examiner, we creditDickason's testimony and find that at the close of the May 21 con-ference, all provisions except those as to wages and vacations, hadbeen agreed upon and were embodied in the contract, and that thetwo exceptions were by agreement of the parties to be submitted tothe NWLB. We also agree with the Trial Examiner and find thatthe parties had decided to sign the agreement on May 24 with thechangesmade by Fisher and Dickason during the week enddiscussions.Like the Trial Examiner, we find that the respondent Salant, byrefusing to sign an agreement embodying the terms agreed upon bythe parties on or before May 24, 1943, refused to bargain within themeaning of Section 8 (5) of the Act and thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.b.The sale of the Martin plantOn September 27, 1943, about a month after the hearing on thewage applications before the NWLB, Salant sold the Martin plantto a newly formed corporation, the respondent Martin Company.Cushing, the superintendent of the Martin plant, became secretary-treasurer and general manager of the new company.12MilburnGardner, the local banker who was the recipient of numerous anti-union literature and letters from Salant, became president; and alocal merchant became vice president.These 3 men held among them100 shares of no par value of the 2,000 shares authorized. Cushingheld the majority of 52; each of the other 2 held 24. The respondentMartin Company entered into the following contracts with Salant :a conditional sales contract, a cut, make and trim contract for a1-year period and a sales agreement. It also executed a subleaseagreement with the City of Martin on the same terms which therespondent Salant had enjoyed in its lease.The purchase price forthe plant amounted to $44,667 payable in installments, the first $9,000to be due on September 27, 1944. Title to all property was to remainin Salant until payment of the final installment.Salant was tofurnish all raw materials and supplies ; the respondent Martin Com-pany was to furnish labor, machinery, and equipment.The finished32 To avoid confusion, we shall continue to refer to Cushingas the superintendent. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduct was to be shipped for Salant according to its directions.The price per dozen shirts, although determined in the contract, wasto be increasedin caseof higher production cost occasioned by antici-pated government action.Thetransferwas to become effective onSeptember 27, 1943.The respondent Salant assumed liability forany retroactivewage increasewhich might be ordered by the NWLBup to the transfer date.The respondent Martin Company agreed tobargain with the employees and to comply with any NWLB ordereffective from the transfer date on.While Superintendent Cushing announced the change in owner-ship to the employees, Salant remainedsilent.Cushing assured theemployees of continuous operations under the same conditions.Salant continued to give directions to Superintendent Cushing oninternal operations at Martin.While it may appear natural thatCushing would ask Salant's advice on pay-roll matters during thetransitional period, it is significant that thereafter Salant sent Cush-ing acopy of a letter dated December 23, 1943, addressed to all hisfactory superintendents, in which Salant outlined his employmentpolicy.Furthermore, after thesaleof the Martin plant had beencompleted, Cushing continued to ask Salant's advice on all mattersrelating to the bargaining negotiations with the Union and withrespect to the cases pending before the NWLB and this Board.Upon the entire record, it is clear, and we find, that the respondentSalant continuedto exercisesubstantial control over the labor rela-tions at the Martin plant and together with the respondent MartinCompany acted as an employer of the employees of the Martin plant,within the meaning of the Act.13The respondent Salant contends that thesole reasonfor the saleof the Martin plant was theopening ofthe cigar factory in Martinon September 15, 1943.However, Salant had been assured by offi-cialsof the cigar company that neither his business nor his employeeswould be affected.And, as Superintendent Cushing statedin a tele-gram to Salant on September 15, 1943, the cigar factory did nottake any of the Salant employees.About 3 weeks before the sale,Salant was obviously not concerned about theopeningof the cigarplant but only with the fact that the NWLB might grant the wageincreaseapplications.Thisappears fromSalant's letter to Cushingof August 26, 1943, in which Salant stated that "there is no law onearth thatcompelsanybody to run a plant and lose money." Thecontents of this letter are in sharp contrast to Salant's assertions onthe witness stand that he himself had conceived the idea of grantingwage increasesto his employees.The letter also indicates that in1See, for example,Matter ofCondenser Corporationof America, et al.,22 N. L. R. B.347, enf'd 128 F.(2d) 67(C. C. A. 3). SALANT & SALANT, INC.49selling the plant, Salant was motivated by anti-union considerations.This is the more evident when considered in the light of Salant'santi-union campaign carried on at the same time in his other plants,where he pointed to the sale of the Martin plant as a warning ofwhat would happen to those plants should the employees join theUnion.We find no merit in the respondent Salant's contention that it soldthe Martin plant because of the opening of the cigar plant in Martin.We find, as did the Trial Examiner, that Salant's real reason forthe disposal of the Martin plant was the evasion of the obligationsunder the Act to bargain with the Union after the disposal of thecontested wage issue by the NWLB. By such conduct the respondentSalant has refused to bargain collectively in violation of Section8 (5) of the Act, thereby interfering with, restraining, and coercingthe employees in the Martin plant in the exercise of the rights guar-anteed in Section 7 of the Act.c.The refusals to bargain after the sale of the Martin plantAfter Cushing had become general manager of the new corpora-tion,Albrecht congratulated him in a letter in which healso ex-pressed the hope that an agreement could be reached between theUnion and the respondent Martin Company.Cushing enclosedAlbrecht's letter with a letter from Cushing to Salant, dated Sep-tember 30, 1943, in which Cushing asked Salant's advice on how toanswer Albrecht. In his reply to Cushing on October 2, 1943, Salantoutlined Cushing'scourseof conduct in dealings with the Union.However, the record does not show that Cushing ever replied toAlbrecht's letter.The NWLB's Directive Order on the wage and vacation questionswas issued April 13, 1944. It set forth certain terms and conditionsof employment which were to govern the relations between theparties, including the provision that the agreement be signed by theparties.The respondent Martin Company petitioned the NWLBfor a rehearing or review.On May 3 and 5, 1944, Cushing declinedto meet with the Union although requested to do so by Albrecht, onthe ground that the Directive Order was not yet final.Althoughon May 11, the NWLB ordered its Directive Order of April 13 tobe put into effect immediately, both respondents Salant and MartinCompany refused to confer with the Union, as requested by Albrechtin his letter to both respondents, dated May 13, 1944.On June 26,1944, the NWLB denied the respondent Martin Company's appealfor reconsideration.686572-46-5 SODECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 27, 1944, during the course of the hearing in these pro-ceedings, Cushing and Albrecht, for the respondent Martin Companyand the Union, respectively, entered into a signed collective bargain-ing agreement.On August 3, however, Salant refused to sign thesame agreement, claiming, "I have nothing to do with the MartinManufacturing Company."The respondent Martin Company contends that during the pend-ency of the case before the NWLB it could not enter into a contractwith the Union.Thus the respondent Martin Company resorts tothe same defense which we found lacking in merit in the case ofthe respondent Salant, namely, the refusal to sign a contract embody-ing the remaining matters upon which the parties were in agreement.We accordingly find, as did the Trial Examiner, that by refusingduring the period from September 27, 1943, to July 27, 1944, toembody in a written agreement the terms upon which an accord hadbeen reached, the respondent Martin Company has refused to bargainwith the Union in violation of Section 8 (5) of the Act and hasthereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.We have previously found that the respondent Salant continuedin control of the operations and labor policy at the Martin plantafter its sale, and retained the status of an employer within the mean-ing of the Act.We accordingly find, like the Trial Examiner, thatthe respondent Salant, by refusing to bargain with the Union afterthe sale of the Martin plant, violated Section 8 (5) of the Act andthereby interfered with, restrained, and coerced the employees atthe Martin plant in the exercise of the rights guaranteed in Section7 of the Act.d.Failure to bargain in good faithWhile the bargaining conferences were in progress during Apriland May 1943, the respondent Salant conductdd an extensive anti-union campaign at Martin and at its other plants.On April 13,1943, Salant inserted an advertisement in the "Daily News Record,"a trade paper, offering an unidentified work shirt factory in WestTennessee for sale; the identity of the plant was revealed by EditorCritchlow who published the story about the offer for sale of theMartin plant in his paper in Union City on April 19, 1943. Critch-low obtained the necessary information from Salant personally atUnion City on April 18, 1943. Part of the bargaining negotiationsdealt with the Union's request that Salant desist from such activities,which the Union alleged constituted unfair labor practices.During the same period the respondent Salant made use of theservices of the respondents Martin Commission and Shatz to secure SALANT & SALANT, INC.51defections from the Union and a new election.Moreover, as previ-ously found, Salant told Editor Letch on April 17, 1943, that hewould never do business with the Union at Martin. After the disruption of negotiations because of Salant's refusal to sign the con-tract, the respondent Salant discharged Neysa Yates, the chairladyof the Union at Martin, because of her union activities, as herein-after found. In September 1943, when it appeared that the NWLBwas about to issue its decision on the wage issue which the partieshad submitted to it, Salant sold the Martin plant in order to evadehis statutory obligation to bargain with the Union.Thereafter,Salant refused to bargain with the Union although he still retainedcontrol over the operations and labor relations at the Martin plant.At, the same time, the respondent Salant engaged in a campaign toprevent the Union from organizing at its other plants by, amongother things, using the sale of the Martin plant as a warning thatsimilar action would be taken at the other plants in the event ofunionization by spreading stories about the ill effects of unionizationon the wage demands of the employees at Martin, and by discrimi-nating against various union members.In view of the foregoing conduct of the respondent Salant, con-cerning which more detailed findings appear elsewhere in this Deci-sion, we are of the opinion and find that the respondent Salant didnot approach the negotiations with an open mind, a spirit of coopera-tion, and a sincere effort to arrive at a signed agreement binding onboth parties.We find that at all times on and after April 5, 1943,the respondent Salant failed to bargain with the Union in good faithwithin the meaning of Section 8 (5) of the Act and thereby inter-fered with, restrained, and coerced the employees at the Martin plantin the exercise of the rights guaranteed in Section 7 of the Act.4.Discharges at Martina.Neysa YatesThe complaint alleges that on June 29, 1943, the respondent Salantdiscriminatorily discharged Neysa Yates, and that since then therespondents Salant and Martin Company have discriminatorilyrefused to reinstate her.The respondents' answers deny theallegations.On February 10 or 11, 1943, employee Neysa Yates presented toSuperintendent Cushing a petition for higher wages.On February19, 1943, production manager Arthur Lipshie discussed this requestwith the employees at Martin.Yates acted as spokesman for theemployees.After Lipshie's talk, the employees roamed around the 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant.Cushing thereupon asked Yates to assist him in getting theemployees back to work.Yates and two of her coworkers went tothe basement where they pulled the master switch; the power re-mained shut off for about 5 minutes, the time it took Cushing to turnthe switch back on again.14No action was taken either by Cushingor the respondent Salant to discover or discipline the employeesresponsible for the switch incident until June 21, 1943, when, uponorders from Salant, Cushing posted a notice on the plant bulletinboard promising three rewards of $50, $25, and $10, respectively, forinformation leading to the arrest and conviction of the persons guiltyof sabotage in pulling the switch on February 19, 1943.As soon as this notice came to their attention, Yates and two otheremployees, who had been with her on February 19, immediately wentto Cushing.Yates readily admitted having pulled the switch, point-ing out that she had not attempted to hide the fact.According toYates' testimony, Cushing became red in the face and said he wouldhave to report the matter to Salant.He did so by letter on the sameday.On June 26, Salant instructed Cushing to discharge Yates. Inhis letter Salant declared that records showed that Yates had been"soldiering on the job," and stated that "you have warned her . . .repeatedly during the last four months that she would be dischargedif . . . she did not make her minimum or something approachingit."He ordered Cushing to tell Yates :You are hereby discharged effective on the completion of yourbundle or, if you prefer, sooner because of your sabotage andact of malicious mischief of February 19th and because of yourdisregard of my repeated warnings that you would face dis-charge if you persisted in refusing to make the minimum.Yates was discharged by Cushing on June 29, as instructed bySalant.The superintendent told her that he had orders from NewYork, that "they" had decided that pulling the switch was sabotage,and asked her not to blame him.15Immediately after the forming of the respondent Martin Companyin September, Yates again applied to Cushing for reinstatement.She was refused employment, and at the time of the hearing beforethe Trial Examiner had not been reinstated.The record is barren of any credible evidence to support many ofthe statements made by Salant in the above letter.As to her "highadjustments," Salant's claims are wholly refuted by his own super-11Yates testified that there was so much confusion going on upstairs that thatwas the only way to get them back to work again,that she thought by pulling the switchthe employees would get settled,and that she knew that"ifanybody got hurt that[she]would be blamed with it, because she was doing all the talking."15 Yates' account of this interview is undisputed. SALANT & SALANT, INC.53intendent.Cushing admitted that while Yates was working on"shaded" work, from March until about 2 weeks before her discharge,her adjustments were justified.He further admitted that for thelast 2 weeks of her employment, when she was on regular work, she"was making her amount." Cushing's testimony to the effect thatwhile on special "shaded" work her adjustments were to be expectednegates Salant's statement that the manager had "warned her . . .repeatedly during the last four months that she would be dischargedif . . . she did not make her minimum." Cushing cited no instanceof having "warned" Yates, or even of criticizing her work. Cushingadmitted that Yates, as an employee, conducted "herself with gooddeportment," but that he was instructed not to reemploy her "forpulling the switch, as far as I know. That's what I thought, any-way."Furthermore, the testimony of Forelady Vera Mae Wash,who was supervisor over Yates during most of her employment, isunchallenged that the employee was an "A-1" worker, and was notonly able to keep up with her own section but also help out inothers.16There is no contradictory testimony by any of the othersupervisory employees.The respondent Salant introduced a time-study on Yates' workand that of a coworker, Imogene Price, who had started as a learneron November 28, 1942. This study is based on an average amountof regular work.According to the time study, Price was a moreefficient worker.However, Yates had been in the respondent's employfor about 5 years without having been taken to task for inefficiency.The respondent Salant also introduced a comparison of Yates' andPrice's adjustments for that period, showing that Yates' adjustmentswere higher than Price's.However, as mentioned before, Cushingtestified that Yates had "more shaded work than the girl who workedin the same section" and that Yates made her amount during the2 weeks prior to her discharge when they had returned to regularwork.We find that the records introduced by the respondent Salantdo not support its contention that Yates' adjustments were highbecause they do not show the type of work performed by Yates andPrice, respectively, and therefore do not serve as a valid basis for16Wash thus explained the difference in "shaded" and "regular" work for buttonsewersShe pointed out that the sewer could produce more on regular work, "forthe simple reason you have bundles of 20 dozen, and when you are on shaded workpi obably you have a bundle of six shirts and maybe a bundle of six or more. Thesebundles have to be kept separate, the 10's, 141/2, and on through, have to be keptseparate and have to be run according to the bundle numbers and shades"Keepingshades separate affects production, she testified, "because each bundle has to be stackedseparateIn other words, you have to stack all of your shade A's together.Afteryou complete that, if your joining girl isn't up with size 14 you have to start anothersize and keep that separate.There are two sizes.All have to be kept separate.Youhave a 20-dozen bundle, lay that out, and that'sallthere is to it." 54DECISIONSO11NATIONAL LAIlOR RELATIONSI;OATtI)a comparison.Especially is this so, in the light of SuperintendentCushing's testimony that Yates had more shaded work than Priceduring the period covered by the reports.As to the switch-pulling incident, credible evidence establishes (1)that Yates openly turned off the power because of the fear, sharedby other employees, that someone might be hurt, and notas an actof "malicious mischief" or "sabotage"; and (2) that Salant wellknew she had pulled the switch in May, many weeksbefore she wasdischarged.That Cushing himself did not considerit anact evendeserving of reprimandismade clearby his testimony to the effectthat his comment, when he turned the switch back on, was to tellemployees Chandler and Nowlin, who were then standing by theswitch, that the "people had decided to go back to work."AustinFisher, Salant's labor relations consultant, testified that at a bar-gaining conference, when Yates was present,Salantmade someremark about her having pulled the switch.Fisherresigned asSalant's counsel sometime in May 1943. Fisher did not testify exactlywhen during the course of the negotiations Salant showed concernabout Yates' having pulled the switch.Fisher's resignation in May,however, establishes, and we find, that Salant made the statementprior to Fisher's resignation in May.We therefore find that therespondent Salant knew at least as early as May 1943, that Yateshad pulled the switch on February 19, 1943.17Previous findings have described the leadingroletaken by NeysaYates in the Union at Martin and the collective activity which pre-ceded formal organization. In summary, Yates prepared and hadcirculated the petition for a wageincreasewhich was submitted toCushing early in February and preceded the respondent Salant'sfiling of any request with the NWLB for permissionto increasewages.She was elected president and chairlady of the local unionthe day of the lock-out.Cushingrecognizedher early leadershipwhen, to quiet the resentmentamong employeeswhen Lipshie sug-gested that if they wantedto earn moremoney they should workovertime, he turned the meeting over to her.Yates led the committeeof employees which took part in the firstnegotiation meetings inNew York.14 In their brief, counsel for the respondent Salant contend that, despite Fishei's un-contradicted testimony,Salant did not know, until late in June, that Yates had pulledthe switch in February.Salant did not testify on the point.Like the Trial Examiner,we find no merit in this contention.Yates' testimony is undisputed that on February25,when Cushing informed her that Salant would visit the plant the next day, healso said,"Now, about this switch-pulling.I don't want it to happen any more." Itis reasonable to infer that Cushing or Lipshie informed Salant of the incident at thetime it occurred.Although Salant did not have Yates'admission as the basis forfactual knowledge in May, it is clear that she was intimately associated in his mindwith an act performed many weeks before. SALANT & SALANT, INC.55On June 8, 1943,Salant wrote the respondent Shatz the followingletter :The last paragraph of the enclosed clipping in the "DailyNews Record" of today, may interest you in connection withyour recent letter.Please note, that we are operating on a Navy contract in theMartin plant.If any sabotage or spoilage of work is attempted,we will try to have the FBI investigate, regardless of whetherthe guilty person is a member of the union or not.Shatz's letter, to which Salant refers, was that of June 4, in whichhe offered to supply Salant withthe "namesof two UnionMembersthat are strong for the Union because they have been assured thatthey cannot be let out on account of inefficient work so long as theyare members."We find,as did the Trial Examiner,that Salant seized upon theidea of"sabotage"in order to advance it as a convincing reason fordischarging Yates; that the respondent has not proved that Yateshad high adjustments, and that the real reason for the discharge wasYates' union and concerted activities.We find that the respondentSalant, by discharging Neysa Yates, discriminated with respect toher hire and tenure of employment, thereby discouraging member-ship in the Union and interfering with,restraining,and coercingthe employees in the exercise of the rights guaranteed in Section 7of the Act.Furthermore, we find that Superintendent Cushing refused toemploy Yates when she applied for a job on September 28, 1943,not for the reason assigned by the superintendent that she pulled theswitch but because of her union membership and activities.We findthat the respondent Martin Company, by refusing to employ NeysaYates, discriminated in regard to hire or tenure of her employment,thereby discouraging membership in the Union and interfering with,restraining,and coercing the employees in the exercise of the rightsguaranteed in Section 7 of the Act.b.Therefusal to reinstateBarbara (Bobby)KillebrewThe complaint alleges that the respondents Salant and MartinCompany,jointly and severally, refused to reinstate or hire employeeBobby Killebrew at the Martin plant on December 6, 1943, andthereafter.The respondents' answers deny the allegation.By September 1943, employee Barbara Killebrew, known gener-ally and carried on the plant pay roll as "Bobby," had worked forthe respondent Salant for about 7 years. She was an experiencedoperator on several different machines, 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDKillebrew was an active union member, serving on one of its com-mittees.During the noon hour on June 19, 1943, Killebrew listed thenames and length of service of the girls in her department.Thefollowing morning Cushing posted a notice forbidding "any solicita-tion . . . in the factory building."He then interviewed Killebrew,and inquired what she had been asking the girls the day before. Sheexplained that each committee member was doing the same.Hewarned her that this was against the rule posted that morning, andinstructed her not to talk about the Union, either for or against, "inthe factory at any time." 18During September Killebrew became ill, and went to a hospitalfor an operation.She notified Cushing, while in the hospital, andtold him she would like to have her job back as soon as she wasable to work.About November 20 she met Cushing on the street.The manager promised her work when she returned if a job wasopen.On December 6 she reported at the factory but was told thatthere was no work available for her. She was given her separationslip.Cushing told her, however, that he might 'call her before shestarted drawing her unemployment compensation and asked if shestill lived at the same address.At this time the firm was adver-tising, by a sign posted, "Experienced Help Wanted."Killebrewwas not called, and thereafter obtained work in the local cigarfactory.Sometime during the latter part of June, after she had testifiedin these proceedings, Killebrew was reinstated.There is no evidence,however, that she was made whole for any loss of pay.The respondent Martin Company contends that Killebrew was notreinstated on December 6, 1943, because there was no vacancy in herold job at felling.The record, however, discloses that the respondentsSalant and Martin Company had engaged several learners in Kille-brew's former job.However, Killebrew was admittedly a good oper-ator and the "felling" operation was one of the two most difficultjobs, according to Superintendent Cushing's uncontradicted testi-mony. The respondent Martin Company was in need of experiencedoperators at the time Killebrew asked for reinstatement, and Kille-brew had handled other jobs besides felling while in the respondentSalant's employ.Counsel for the respondent Martin Company contended at thehearing before the Trial Examiner that Killebrew was physicallyunable to work at its plant.19The record does not show that Kille-18Iiillebrew's testimony as to this incident is undisputed.19 Counsel for the respondent Martin Company also stated, on the same occasion,that she was denied reinstatement because,after obtaining work at the cigar factory,she told someone there that she had quit at the garment factory because the workwas too hard.He later reversed his position,and denied that was the reason for not SALANT & SALANT, INC.57brew, prior to her separation, had been physically unable to fill herjob or would have needed special training for a new assignment, asSuperintendent Cushing asserted in his testimony.We find thatthe respondent Martin Company's contention as to its reason fornot rehiring Killebrew on December 6, 1943, is without merit.Admittedly Superintendent Cushing had knowledge of Killebrew'sunion activity.When considered against the broad background ofanti-union activity on the part of both respondents, the failure toreinstateKillebrew on December 6, 1943, becomes an integral partof their program to discourage union membership and activity. Likethe Trial Examiner, we therefore find that Killebrew was discrimi-natorily refused reinstatement on December 6, 1943, by the respond-ents Salant and Martin Company, because of her union membershipand activity.By said conduct, the respondents discriminated withrespect to her hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining, andcoercing the employees in the exercise of the rights guaranteed inSect ion 7 of the Act.5.Other acts of interference, restraint, and coerciona.Rule prohibiting solicitation on the employees' own timeOn June 10, 1943, the respondent Salant, under the signature ofSuperintendent Cushing, posted a notice on the Martin plant bulletinboard announcing, among other things, that it would "not tolerateany solicitations either one way or the other during work hours orin the factory building." 20This notice was broad enough to forbidunion solicitation on the respondent's premisesduring the employees'non-working time.No showing was made that such a rule wasnecessary in order to maintain production or preserve discipline inthe plant.As we have previously held in numerous decisions, theprohibition of solicitation on company premises on the employees'reinstating her.In his brief before the TrialExaminer,counsel renewedhis originalposition that Killebrew had quit.Cushing'stestimony deprives this claim of anyvalidity.The manager admittedthat she applied for work and was refused.NeitherCushing norany othermanagementwitness testified that they had knowledge of anystatement which Killebrew may or may nothave made when she laterobtained workat the cigar factory.Pate, the cigar factory employee, admitted that she had nevertoldCushing about Killebrew'sstatement to her,and statedthat she had not toldRowlett, counsel for the respondent Martin, until the day beforeshe testified,on July25, 1944By that time, Killebrewhad already been reemployed for a month.WhateverKillebrew may have said to Pate, afterhaving been refused reinstatementon Decemberfi, it plainly could have servedas no valid reason for the respondent's refusal to hireher on that day.The respondentalso statedin the noticethat employeeshad a rightto join aunion without fear of discrimination and that theycould"get a fellow employee tojoin the Union or not tojoin the Union or to withdraw from the Union." A similarnotice wasposted atthe Parisplant bulletin board. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDown time constitutes an unwarranted interference with the em-ployees' self-organizational rights guaranteed by the Act 21We find that the respondent Salant, by prohibiting union activitieson company premises during the employees' non-working time, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.b.Discrimination in Martin working conditionsBy letter of March 5, 1943, Salant instructed SuperintendentCushing "not to engage any more learners pending the stabilizationof employment conditions."This rule remained in effect until aboutthe end of the year 1943. It was promulgated during the height ofthe organizational drive of the Union and about 1 month after theemployees at the Martin plant had been locked out on account oftheir organizational activities. In his correspondence with the super-intendents of his other plants and with citizens and committees inthe respective communities, Salant during the course of the yearpointed out that the selection of the Union as the bargaining agentfor the employees in the Martin plant was responsible for the shrink-age of the Martin pay roll and the decline in the number of itsemployees. In view of Salant's order to Cushing, it is clear, and wefind, that Salant himself brought about the decline in employmentopportunities at the Martin plant because the Union had beenselected as the employees' bargaining agent, and for the purpose ofcoercing the employees at the other plants by threatening similartreatment should they organize.We find that the respondent Salant, by restricting employmentopportunities and output at the Martin plant, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.D. Salant's anti-union campaign atUnion City1.Surveillance and questioningEarly in March, shortly after the Martin plant employees organ-ized, similar activity began at the Salant plants in Union City andParis, both located near Martin.At Union City an organizer andtwo union members from the Martin plant met at the home of Ray-mond Phillips, whose discharge shortly thereafter is discussed below.s' See, e.g ,Matter ofMay Department Stores Company,et at.,59 N. L. R. B. 976 ;Matterof KeystoneSteel & WireCompany,62 N. L.R. B. 683;Matter of Union ManufacturingCompany,63 N. L. R. B. 254. SALANT & SALANT, INC.59A few night later, a larger group met at the home of Mrs. MayfairDotson, who left Salant's employ voluntarily on April 3, 1943.On or about March 13, 1943, Hazel Hammonds, assistant foreladyat the Union City plant, appeared at the home of employee MargaretSpeed, inspected one of several file cards she carried, and inquired,"Margaret, has anybody been to you and asked you to join theunion?"Speed replied, "No," whereupon the supervisor instructedher,"Well,you don't join that Union,-we had rather youwouldn't." 22On March 13, 1943, the Union had arranged for the use of thetown's Armory building.During the morning, however, permissionto use the hall was withdrawn, and vacant store space nearby wasrented for that purpose.Raymond Phillips went to the Armory atthe scheduled meeting hour to direct employees to the store.WhilePhillips was at the Armory, Foreman J. E. Millsap stationed ReubenHastings, a non-supervisory employee,23 on the spot and instructedhim to tell anyone who came to Armory Hall that there would be nounion meeting.While the meeting was in progress Millsap andHastings, in one car, and Foreladies May Taylor and Hazel Andrewsin another, drove back and forth a number of times in front of theunion meeting place.24Thereafter, while a union organizer wasvisiting Phillips' home, Millsap, Taylor, and Andrews drove by hishouse, which was not on a main thoroughfare .25Salant arrived in Union City the day of the above-described unionmeeting.On the following day, March 14, 1943, Salant met at alocal hotel with Field Examiner Adair of the Board's FifteenthRegional Office.Salant, Stone, and Gold, plant manager and pro-duction manager of the Union City plant, respectively, conferredwith Adair about charges filed by the Union with respect to theconduct of Foreman Millsap, Hammonds, and Taylor. Salant agreedzz Speed's testimony as to this incident is unchallenged,as is the supervisory statusofHammonds.The date of the occurrence is not fixed accurately by the record, butcounsel for the respondent stated that It was his information that it happened some-time "prior to March 15." Speed was sure only that It was a Saturday morning.2OPhillips testified that Hastings was a"straw boss," In the cutting department butadmitted that he did not know anything about his supervisory powers. SuperintendentStone denied that Hastings was a supervisor,and the record is without substantialevidence to the contrary.In any event on the above occasion he was clearly actingupon instructions from a foreman.The findings as to the conduct of Millsap and the foreladies rest upon Phillips'testimony which we, like the Trial Examiner,credit.Millsap denied posting Hastingsat the Armory hall, but admitted that he was in the vicinity with Hastings at thetime, and he further admitted having driven in front of the union meeting at leastonce.Taylor admitted that she and Andrews drove back and forth at least twice, andthat they had "a curiosity to see who would be there.We heard the packing house,and all the niggers of the town were going."25Millsap and Taylor denied such surveillance of Phillips.In view of their admittedsurveillance of the union meeting we, like the Trial Examiner,do not accept theirdenials as trueAndrews was not a witness. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have a notice posted in the plant, pursuant to Adair's request,stating in effect that management would not interfere with theemployees' rights under the Act.On March 15, 1943, copies of thenotice wereposted at the Union City plant.The complaint specifically alleged that the respondent Salant hasrequested employees or persons to spy or report upon the Union andthat it received reports of such surveillance.The respondent doesnot dispute that the above-named supervisory employees haveengaged in surveillance of the union activities at Union City butcontends that the charges with respect to surveillance were settledby the posting of the notice on March 15, 1943; that it has not com-mitted any unfair labor practices after March 15, 1943; and thattherefore the Board is precluded from considering any conduct priorto the settlement.In view of our findings hereinafter that therespondent Salant has subsequently committed additional unfairlabor practices at the Union City plant, we shall, in accordance withour well established practice, go behind the settlement agreementand consider all of the respondent's conduct.26We find, as did the Trial Examiner, that the respondent Salant,by engaging in surveillance and by questioning employees about theUnion, as described above, has interfered with, restrained, andcoerced its employees at the Union City plant in the exercise of therights guaranteed in Section 7 of the Act.2.Salant's cooperationwith the Union Citygrievance committeeOn March 14, 1943, the day following his arrival at Union City,Salant met with J. W. Kerr, head of a bank in Union City, andseveralother business men.Union activity at the Salant plants bothinUnion City and Martinwas discussed.It was proposed that a"grievancecommittee" of localbusinessleaders be revived 27 Salantagreed to cooperate with the committee 28After the meeting withSalant,the businessorganizations, such as the Chamber of Com-merce,Junior Chamber of Commerce, Rotary Club, Kiwanis Club,and American Legion, appointed new committee members.20 See e.g,Matter of The WallaceCorporation,50 N L R B 138, affirmed 323 U. S. 248,rehearing denied 323U. S. 819.27The findings as to Salant'smeetingwithKerr and others on this occasion arebased upon Kerr's testimony which we, like the Trial Examiner,creditLike theTrial Examiner, we do not credit Salant's testimonythat "the only point of contactI hadwiththem at any time-andthat was not with the committee but with theChamberof Commerce-was when they invited me to that weekly luncheon of theirs."2$According to Kerr's testimony,a "grievance committee"had been appointed bylocal businessclubsand associationsabout 10 or 12 years before thehearing in thisproceeding,for the purpose of "ironingout" employees' troubles with employers butitwas dormant when Salant arrived. SALANT & SALANT, INC.61On March 15, the day after Salant had met with Kerr and others,the "grievance committee" published an open letter in the local news-paper, "The Daily Messenger," edited by E. S. Critchlow. It wassigned by eight local business and professionalleaders,includingKerr, and stated, among other things : (1) that "we feel that ourown people can help us much better than strangers who might comeamong us on this mission"; (2) that the committee invited "em-ployees of this community to consult with" it on their problems "ofany kind"; and (3) that "this is your committee,selected by Zeadersof the community to represent you."(Italics supplied.)Also on March 15, the committee, headed by Kerr, held an openmeeting at the local courthouse.At that meeting, the purposes andaims of the committee were explained to the employees present-numbering nearly 100, according to Critchlow's -newspaper account.In substance, they were told by Kerr that the committee believed itwas better able than any "outside" organization to serve the workers.The following day Salant, Stone, and Gold were guests of theChamber of Commerce at Union City. Salant was the speaker.Hetold the business men of the Union having "started organization atthe Martin plant," according to Critchlow's testimony, and declaredthat it was "causing discontent and disharmony."Salant furtherstated that "people were at each other's throats . . .and as aresult of that operations weren't successful in the Martin plant atthat time." 29On Friday, March 19, the local Junior Chamber of Commerceannounced in the local papera massmeeting to be held that samenight at the courthouse for the stated purpose "to decide whether thecitizens of Union City, and employees of the local industrial plantsin particular, desire that unions be established in Union City."Allcitizens and employees of all plants were urged to attend 30According to Editor Critchlow's unchallenged account of the massmeeting, Kerr, Mayor Miles, and others spoke at the meeting.Kerradvised the employees that as business men of Union City, they werein a position to negotiate for the employees with the Salantmanage-ment "to better advantage thana union."The mayor asserted thatthe people can take the property away from Salant "whenever theyare ready to do so" and told the employees that he did not wantthem to join this union, and that if they had, he wanted them to"tell these organizers to take your name off the list."29The findings as to Salant's speech to Union City business-men on March 16 restupon the undisputed testimony of Editor Critchlow,which we, like the Trial Examiner,credit.There is no evidence in the record that organizing activities at any other plantthan Salant'swere being engaged in at Union City at this time. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDCritchlow's story of the meeting was reprinted in circular formupon order of the Martin Commission and Salant and copies wereseen both in Union City and in Martin.That the Union City "Grievance Committee," while actually serv-ing the interests of Salant, has also maintained a semblance of carry-ing out its announced purpose of handling employees' grievances isestablished by the testimony of its chairman.Kerr stated that onJune 14, 1944, the morning on which he appeared as a witness beforethe Trial Examiner, an employee's complaint had been submitted tohim.He stated that he did not think "the grievance had any justifi-cation," although he also admitted that he had not made an investi-gation and was unfamiliar with certain "regulations" involved.Furthermore, on May 10, 1943, Dixon Williams, a member of the"Grievance Committee" wrote to Salant, inquiring as to the interpre-tation of the wage increases just granted by the NWLB and askingabout the reopening of the case if employees were dissatisfied.OnMay 18, Salant replied in detail, concluding his letter as follows :We wish to add that we welcome any inquiries from the CitizensGrievance Committee as to any and all matters forming therelations between our workers in Union City and ourselves....we would prefer not to give the contents of this letterpublicity, except of course, to the members of the GrievanceCommittee or to any of our employees.Although there is no evidence of a resumption of union activityamong the employees at the Union City plant after the spring of1943, Salant continued to send anti-union items to Stone, his plantmanager, Mayor Miles, Editor Critchlow, and others in Union City.Like the Trial Examiner, we find that the respondent Salant, byparticipating in the revival of the Union City grievance committee,by promising its cooperation to the committee in the manner andunder the circumstances hereinbefore described, by recognizing itas a grievance committee representing its employees in their dealingswith management, by sending propaganda to the committee andthereby inciting it to engage in anti-union activities, and by theabove-described anti-union activities of the committee, has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.3.Further acts of interference, restraint, and coercionOn April 13, 1943, Salant advertised the Martin plant for salewhile he was ostensibly negotiating in good faith with the Unionin New York City with respect to an agreement for the Martin plant. SALANT & SALANT, INC.63On Sunday, April 18, 1943, Salant showed Editor Critchlow at UnionCity the advertisement and gave him information which Critchlowused as the basis for a story published in the Monday edition headed"Salant plant at Martin may be sold." In this article Critchlowmentioned that the employees of the Martin plant chose the Unionto serve as their collective bargaining agent; that while Salantplanned to decrease its manufacturing operations by sale of theMartin plant, production had been increased at the Obion plant.31Critchlow testified that while he did not "recall" whether Salanttold him specifically, at this interview, that he would never do busi-ness in the same plant with the C. I. 0., he admitted having under-stood Salant to mean that operation of the plant, with its employeesorganized by the C. I. 0., was unsatisfactory to management. Critch-low also testified that lie considered that Salant's revealing, throughCritchlow's columns, the identity of the factory offered for sale inthe blind advertisement "could have been taken as a threat not onlyforMartin but for Union City and every Salant plant. . . . Itcould have been taken as a threat against the Union City employees."Apparently aware of the serious 'nature of the "threat," to themaking of which he had become a party, Critchlow later asked Salantfor written confirmation of the information upon which his storywas based.On May 14 Salant wrote to him as follows :This is to confirm the story I gave you some time ago that thead in the "Daily News Record" offering a work shirt plant inWest Tennessee for sale had been placed by us and that itreferred to our factory in Martin.I should like to add for your further information,off the record,that we got several responses to this add but that to avoid pos-sible complications, we have withdrawn this recent offer of sale.(Italics supplied.)Earlier, on April 2, 1943, employee Mayfair Dotson was not per-mitted by a group of employees to leave the plant at the closing hour.The exit was locked.The employees, none of whom Mrs. Dotsonidentified as a supervisor, accused her of making a statement thatthey were not going to get a raise.Mrs. Dotson denied the accusa-tion.They demanded that she quit. She refused. They told herthat she might as well quit because management would rid itself ofher as it had of her husband.A few weeks before this incident, a union meeting had been heldatMrs. Dotson's house and, as hereinafter discussed, managementknew that Dotson and her husband were among the leaders of the31The record does not disclose any organizational activities at the Oblon plant. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion in UnionCity.We find that the employees who accosted Mrs.Dotson in the above-described fashion were opposed to the Unionand molested Mrs. Dotson because of the latter's union activities andleadership.The next morning Mrs. Dotson went to Plant Manager Stone, andasked him if he knew of the previous day's occurrence.He admittedthat he did. She asked him what he was going to do about it. Hereplied that there was nothing he could do about it.Her husband,present with her, then insisted that she quit.She was given hercheck and a separation slip, stating that she "voluntarily quit." 32Plant Manager Stone testified that the only leaders of the Unionhe had heard about were Mr. and Mrs. Dotson and Mr. and Mrs.Raymond Phillips.The discharge of Raymond Phillips will bediscussed hereinafter.We find, as did the Trial Examiner, that by advertising the Martinplant for sale under the circumstances previously described, by fur-nishing Editor Critchlow with the material for the story publishedinUnion City on the sale of the Martin plant, and by refusing toprovide protection to a union employee against assaults on the plantpremises, the respondent Salant has interfered with, restrained, andcoerced its employees at the Union City plant in the exercise of therights guaranteed by the Act.334.Discharge of Raymond PhillipsRaymond Phillips began work as a creaser for the respondentSalant in its Union City plant in October 1942.As noted above,Manager Stone admitted knowing that Phillips was one of theleaders of the Union at the Union City plant.On Thursday morning, March 25, Phillips had two teeth pulled,and remained away from work until the following Monday, March29.On the first morning of his absence Mrs. Phillips reported bothto Foreman Millsap and Stone that her husband would be back assoon as possible.On Monday morning, when Phillips reported forwork, he was summarily discharged by Stone and given a separationslip, noting as the reason for his discharge "Excessive absence fromwork."32 The findings astoMrs.Dotson are basedupon her uncontradictedand credibletestimony.mm The Trial Examiner found that the respondent Salant disseminated anti-union propa-ganda to its employeesdirectly,and thatthe respondent Salant is liable for certainattacks made by its employees on Union Organizer Orr in front of the plant.We findthe evidence Insufficient to support such findings. Inthe case of the attacks on Orr,there is no showing that supervisoryemployees were present or had any knowledge ofsuch attacks.The Trial Examiner's findings in these respectsare therefore reversed. SALANT & SALANT, INC.65The respondent Salant contends that Phillipswas dischargedbecause he was absent from work too often. In support of this con-tention it introduced a record of hours worked by allemployees inthe "creasing" department, where Phillips had regularly beenassigned, from the first of January 1943 to the time of hisdischarge.The records show that, other than during the final week of hisemployment, Phillips had failed to work his full 40 hours per weekbut once since the first of January. Of eight other employees in thisdepartment, who worked during the same period, one had a recordof 5 weeks in which approximately 40 hours were not worked, onea similar record of 3 weeks, threea similarrecord of 2 weeks, twoa similar record of 1 week, while only one worked a full 40 hourseach week.We find, as did the Trial Examiner, that the respondent's allegedreasonfor discharging Phillips is wholly without merit and isrefuted by its own records as well as by the testimonyof ForemanMillsap.Also, like the Trial Examiner, we find that Stone seizedupon Phillip's legitimate absence, properly reportedto management,as a merepretext for his discharge, while thereal reasonwas Phillip'sunion activity.We find that, by discharging Raymond Phillipsbecause of his activities on behalf of the Union, the respondentSalant discriminated with respect to his hire andtenure of employ-ment thereby discouraging membership in the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.E. Salant's anti-union campaign at Paris1.Formation of the Paris grievance committeeEarly in March 1943, the Union began its organizational drive atParis.At the beginning of this campaign, Salant conferred withMayor J. P. Lasater, Jr., and former Mayor John Reeves at Paris.34At this conference Lasater and Reeves were told by Salant, accordingto Lasater's undisputed testimony which we credit, that Salant wasno longer interested in the Martin plant; that he might close it; andthat the Union had stopped the wage raise which Salant had beentrying to get for the Martin employees. Salant also left with Lasaterseveral clippings of an anti-union nature.Sometime after this conference Reeves asked Lasater whether hehad appointed a committee.Lasater told Reeves that he wouldappoint a committee provided he received a petition from thea`Lasater testified that he was sent for when "the Union started to come into theplant."686572-46-G 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to that effect.According to the testimony of employeesAdrian Brewer and Kate Caraway, such a petition to the mayor fora grievance committee was actually circulated around the plant.However, as Lasater testified, he never appointed a committee becauseReeves told him that "they were going to have an election and therewould not be any need of appointing a committee."Under the circumstances hereinabove described and in view of thepattern followed at other Salant plants in establishing grievancecommittees, it is reasonable to infer, and we find, that the effortsof Reeves and Lasater to set up a grievance committee at Paris wereinstigated by the respondent Salant.2.The no-solicitation ruleAt the beginning of the union campaign at Paris, SuperintendentShoemaker of the Paris plant posted the following notice on thefactory bulletin board :Any worker who is not in a supervisory capacity or who is notin a position of authority over other workers has a perfect rightto say what he thinks about joining or not joining any union,and aperfect right to persuade or convince any other workerabout this matter.No Union or non-Union solicitation will be allowed in thisfactory.Shortly after the posting of this rule, Shoemaker's assistant, Hol-loway, told employee Ora Perry :Ora, I don't want to hear you talking for the union or againstthe union. If you do, you will be thrown out.This notice, like the one posted at the Martin plant, is so broadin its termsas to forbid union solicitation even on the employees'non-working time.For thereasonsgiven with respect to the Martinnotice, it is invalid to that extent.3.Misrepresentation of facts with regard to wage applicationsSoon after interest in the Union appeared among his employeesatUnion City and Paris, Salant suggested, according to his ownadmission, to his several superintendents that they have wires sentfrom employee committees to Alvin B. Biscoe, Regional Director ofthe NWLB at Atlanta. The following wire was sent by managementselected employees at Paris, Parsons, Henderson, and Lexington,while another, differing slightly in text, was sent from Lawrenceburg. SALANT & SALANT, INC.67AS A COMMITTEE REPRESENTING THE EMPLOYEESOF SALANT & SALANT INC. [name of city] WE HEREBYURGE YOU TO TAKE IMMEDIATE ACTION ON OUREMPLOYERS APPLICATION FOR WAGE RAISEFILED OVER A MONTH AGO.The Paris wire was signed by three foremen, by Marian Minter,Shoemaker's typist, and Kate Karaway.At the same time, between April 7 and 9, and also* at Salant's"suggestion," wires identical in text, except for designation of thecommunity involved, were sent to Congressman Tom Murray ofTennessee, then in Washington, by city and county officials at Paris,35Parsons, and Henderson.The wire urged Congressman Murray tobring pressure upon the NWLB to expedite action on Salant's appli-cation for wage increases in the respective towns and further stated,in part :HAVE RECEIVED INFORMATION THAT ACTION ONTHE APPLICATION IS BEING HELD UP BY MR.BISCOE AT INSTANCE OF AMALGAMATED CLOTH-ING WORKERS AFFILIATE OF C. I. O. THE ORGANI-ZATION AS FAR AS WE KNOW HAS NOT A SINGLEMEMBER IN THE PLANT AND HAS NOT EVEN ASHADOW OF RIGHT TO INTERVENE NOR HAS MR.BISCOE ANY RIGHT TO RECOGNIZE IT IN THISCONNECTION.Since Salant admitted having suggested sending the above wires,and because the texts are identical, we, like the Trial Examiner,infer and find that he also prepared or approved the text. In it,he plainlymisrepresented facts.Salant had been specificallyinformed by Regional Director Biscoe, in a wire dated March 24which Salant admitted having received, that only the Martin plantapplication was being delayed, waiting for joint application.Bythat time, the Union had been found by the National Labor RelationsBoard to be the sole collective bargaining agent of the Martinemployees.That Salant did not unwittingly cause city and countyofficials throughout Tennessee to wire Murray misinformation, isestablished by the fact that Salant himself, on March 25, had writtenall of his plant managers, except at Union City and Martin, asfollows :m The Paris wire was signed by Mayor Lasater,vicemayor Currier,chief of policeButler, County Judge Thompson,Sheriff Graham,President Hastings of the First Trust& Savings Bank,County Court Clerk Burton,Circuit Court Clerk Upchurch,and threeuntitled individuals:T. M. McSwain,H. L. Lawrence,and B. S. Clark. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn our efforts to prod Atlanta into early action, we wired ityesterday morning requesting it to advise us when we couldexpect action on our applications for the different Tennesseeplants.Much to our astonishment, we received an answer to theeffect that the application for the factory at Martin was beingheld up at the request of the Amalgamated Clothing Workers,who as you know have organized the Martin plant. Evidentlythe applications for the other plants arenot being similarly heldup.Since the A. C. W. has not organized . . . [name oftown] it of course has been unable to intervene there in orderto block action same as it did for Martin.You can see, there-fore, how much the Martin people have gained through theirorganization.The game of the A. C. W. is probably to delayor prevent action on our application for Martin, then compelus to make a new application jointly with them so that they cansay that the increase was granted as a result of their interven-tion and not on our own initiative. (Italics supplied.)Salant was in Union City when he received the wire from Biscoeon March 24. Despite this fact, he told Manager Stone, accordingto the latter's testimony, thatallthe applications were being heldup at the insistence of the Union, and Stone relayed this misinforma-tion to Mayor Miles. Miles apparently promptly protested to SenatorMcKellar of Tennessee.Thus, on April 15 Stone wrote to Salant,in part, as follows :Mr. Miles has just received a letter from Senator McKellarenclosing a copy of a letter that he (Senator McKellar) receivedfrom Mr. Biscoe dated April 8th, which stated that he hadreceived applications from seven different Salant factories, andthatnonewere being held up because of the Amalgamted Cloth-ingWorkers' request except that of the Martin plant. . . .The outstanding statement of the letter was that the applicationfor the factories other than Martin were not being held upbecause of the Amalgamated Clothing Workers, and that he wasawaiting additional information from Mr. McKelvey. (McKel-vey was counsel for the respondent Salant.)Mr. Miles asked me for a copy of the wire that you showed himand also to me contrary to the above, but to the effect that theother applications were being held up because of the Amalga-mated Clothing Workers, so that he might communicate furtherwith Mr. McKellar. SALANT & SALANT, INC.69The record does not disclose how Salant explained his misconstruetion of facts to Stone and Miles.His file copy of the above letterbears only the brief notation :Salant furthered his anti-union campaign at Paris by enlisting the4/26/43 Answered in personABSAs noted in the section on Lawrenceburg, hereinafter, upon thebasis of the same misinformation from Salant, the local mayor madesimilar protests to Senator McKellar.We, like the Trial Examiner,conclude that Salant intentionally caused misinformation to reachTennessee Senators and Representatives in order to further his ownanti-union campaign.4.Salant enlists aid of local editorSalant furthered his anti-union campaign at Paris by enlisting theassistance of publisherWilliams of the Daily Paris Post Intelli-gencer.Williams, according to his credible testimony, first metSalant sometime in April.Among other documents, Salant providedWilliams with the advertisement offering the sale of the Martinplant, which Williams used for an editorial appearing in his paperon April 20, 1943. In this editorial he stated that "at Martin wherea union has already been organized, we understand production hasbeen reduced to 25 percent."Williams urged the Salant workers tomake their decision about union representation at once. On April 21.1943,Williams reported in his paper that the Salant employees werepetitioning the Mayor to appoint a grievance committee.5.Holding of election at the Paris plantInstead of appointing a grievance committee, an election was heldat the Paris plant under the auspices of former Mayor Reeves andother businessmen in the afternoon of April 23, 1943.During thecourse of the morning of April 23, one of the employees presenteda petition to Superintendent Shoemaker, asking him to close thefactory at 3 p. in. so that the employees could hold an election. Shoe-maker granted the request.That same afternoon the girls under Foreman Nichols' chargewere not permitted to leave the factory, as was the custom, whenthey had finished their quota of production, but were instructed tocontinue to work until the bell rang.Nichols told them : "We arehaving an election and we want you to vote." 36 Furthermore,employees were not permitted to leave by the factory front door, asusual.Foreman Nichols told them to leave by the back door.w Employees Orr and Perry so testified without contradition. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ballots used by the employees read "for the Union" and.'against the Union."Office girls assisted in their distribution andassembly.Former Mayor Reeves counted the ballots 37Accordingto an editorial of Williams, 240 employees voted. against, and 16 for,the Union.6.Assault of union organizer by foremanOn the evening of April 23, while Union Organizers Campbell andOrr were sitting in the lobby of the hotel, Orr was called to thetelephone.Someone who refused to identify himself told him thatthe election held at the plant that day meant that he should leavetown at once.The two organizers then moved from the lobby tothe adjoining sun porch.Suddenly two men, one of them Foreman Brown, confronted them.The foreman demanded of Orr, "You are aware of the election inthe plant today?"Orr admitted that he was. Brown said, "Well.that means that we don't want a union there and you are to get out."Orr asked who they were. Brown replied, "Don't talk back to us,"and threatened him with violence if he got up from the chair.Atthis point Campbell hurriedly left the porch, and at the desk putin a call for the police.Followed by another man, who had beenstanding by the desk, Campbell returned to the porch just as Browntold Orr :If you are seen on the streets of Paris tomorrow you will bekilled.The unidentified man who had followed Campbell interrupted :Let's get out of here.My God, she has called the law.Brown and his two accomplices left the hotel.When Orr went tohis room a little later, he found that it had been broken into, the bedcovers and his clothing strewn about the place, and his brief casestolen.A piece of paper, bearing the brief advice, "Get Out," wason his bed.The local police were called and examined the room.38The respondent Salant does not dispute the supervisory status ofBrown nor the fact that he engaged in the conduct described above.7.Conclusions as to the anti-union campaign at ParisWe find that by the above-described anti-union activities, including,among others, the posting of a notice forbidding union solicitationrr Both Shoemaker and his assistant,Holloway, testified that they were not at theplant that afternoonwhile other evidence establishes that Holloway was there untilshortly before the election,there is no evidence that either was present during theelection.m The above findings are based on the undisputed testimony of Campbell and Orr,which we, like the Trial Examiner,credit. SALANT & SALANT, INC.71on the employees' non-working time, the assault of Foreman Brownon a union organizer, the holding of a straw poll on plant premises,the abortive attempt to form a grievance committee to represent theemployees in their dealings with management, the misrepresentationof facts with regard to the holding up of wage increase applications,the respondent Salant has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7of the Act 39F. Salant's anti-union campaign at Lawrenceburg; interference,restraint, and coercion1.Atteihpts to forestall self-organizational activitiesOn March 25, 1943, before union organizational activities hadbegun in Lawrenceburg, but shortly after formal organization of theUnion at Martin, the respondent Salant wrote to G. C. Gambill,superintendent at the Lawrenceburg plant, stating in part, asfollows :Since the ACW has not organized Lawrenceburg, it of coursehas been unable to intervene there in order to block action sameas it did for Martin.You can see, therefore, how much theMartin people have gained thru their organization.The gameof the A.C.W. is probably to delay or prevent action on ourapplication for Martin, then compel us to make a new applica-tion jointly with them so that they can say that the increase wasgranted as a result of their intervention and not on our owninitiative.The above facts should be made clear to all the Lawrenceburgpeopleinterested in the plantas well as to those supervisors andemployees in it, who in your opinion, should be made acquaintedwith them4° (Italics supplied.)Gambill admitted that he communicated the above letter to Fore-men Asa Giles, Roy Morris and Lawrence Skinner, and discussed itwith Mayor R. O. Downey, John Roberts and "probably" with E. N.Parkes, two local businessmen.zo The Trial Examiner also attributed to Salant the conduct of Paschall,a formeremployee,in attacking union members at a meeting held outside the plant and in at-tacking a union organizer at a local hotel.We are not convinced that Paschall'oconduct should be attributed to the respondent Salant on the state of the record beforeus.The Trial Examiner's findings in this respect are accordingly reversed.The Trial Examiner also found that employee Dalay Helms had been discriminatorilylaid off for 2 weeks in violation of theAct.Wedo not agree.The record in ouropinion does not warrant such a finding.The Trial Examiner's finding in this respectis reversed.Oo Salant sent the same letter to other plant superintendents on the same day. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 7, at Salant's suggestion, six employees were selected byGambill at the Lawrenceburg plant-as at others heretofore noted,to send a wire to the NWLB urging "speedy action" on Salant's wageapplication.Two of these employees were Harley Watson and PosyPlunkett, both of whom thereafter had leading roles in the respond-ent's anti-union campaign.On the following day, April 8, Salant forwarded to Gambill thesame misinformation about the application for wage increases whichhe had also sent, the same day, to Mayor Miles and Editor Critchlowat Union City. Salant's letter, which stated, in effect, that the Unionwas delaying approval of his application, also contained the follow-ing advice :There is no objection to communicating those facts to the Mayor,County Judge and other prominent people in town and to theEditor of the local paper.Gambill admitted having shown the letter to Mayor Downey, who"was to communicate it to the County Judge." 41Thus Salant, using his local superintendentas anemissary, pro-vided not only local key officials, but Senators and Congressmen aswell,with misinformation concerning the Union before any efforttoward organizationin Lawrenceburg was made.'On April 8, Union Organizer Ed Blair arrived in Lawrenceburg.Mayor Downey testified that he first learned of Blair's presence inLawrenceburg on Saturday, April 10; that on April 8, his clerk'sattention had, been called by employee Harley Watson to a car bear-ing a licensetag identifying it as coming from outside LawrenceCounty, and later thesame afternoonhe, himself, saw Watson fol-lowing it in his car.He placed the latter incident as after 2 or 2 :30p.m., which would have been during Watson's working hours. OnSaturdayWatson told Mayor Downey that the man Watson hadbeen following was Blair.Shortly after Blair's first visit to Lawrenceburg on April 8, HarleyWatson told Gambill he had talked with him.42 As a witness Watsonadmitted that he "took off" from work several times to go "downtown"to seeBlair.According to his time card in evidence, however,he did not punch out, but was given credit for full time or moreduring the 2-week pay periods ending April 10 and April 24.Watson, previously identified as having been selectedas one of agroup of employees to send a wire to the NWLB on April 7, served"Upon the basis of the facts misstated by Salant in his letter to Gambill,Downeywrote to Senator McKellar urging speedy action bythe NWLB.AgWatson, as a witness,professed that he could not remember many details surround-ing the Blair incident,but admitted he "guessed"he talked to Gambill soon after theorganizer's first visit and that he"guessed" he had toldthe superintendent that Blairhad said the Company"had not applied for an increase " SALANT &SALANT, INC.73as liaison between management and a group of city and countyofficials.Watson admitted having discussed the Union several timeswith Mayor Downey, and Parkes and Roberts, two local businessmen.On April 15, Watson reported Blair's presence in town to Roberts,as he had about a week before. On this second occasion, accordingto Roberts' testimony, Watson, Posy Plunkett, and another employee"felt" that some of the "business people" ought to talk to Blair"about how we felt about the things he was doing here." Robertspromptly called Downey and various other businessmen, includingParkes.After some delay, during which time Blair's exact whereaboutswas apparently not known to Watson, the latter reported to Robertsthat the organizer had just been seen near a filling station.Watson,Plunkett, and two other employees accompanied the businessmen tothe filling station.Accounts vary as to what actually was said to Blair on this occa-sion.Blair himself was in the armed services at the time of thehearing.We, like the Trial Examiner, can place little reliance uponthe testimony of employees Plunkett, Van Clayton and Crews.Plunkett not only admitted that he had "no distinct recollection" ofcertain events, but also that he had "told a fellow to tell" counselfor the Board, the night before he appeared as a witness for therespondent Salant, "to be easy" on him in cross-examination.VanClayton admitted that he had a "pretty bad" memory, while Crewssaid his memory was "not so good."The Mayor and a number of other businessmen testified to thegeneral effect that the Mayor accused Blair of telling employees thatSalant had not applied for a wage increase, and that their resentmentagainst this "falsehood" had caused them to approach the organizer.Like the Trial Examiner, we find that the more credible accountof the events is that of local Editor Charles Crawford printed a fewdays later.The newspaper account stated that the businessmen"invited" the union organizer out of town, and that SuperintendentGambill and Salant were informed of the occurrence.The recorddoes not disclose that any disciplinary action was taken with respectto those employees who during working hours participated in theincident.Since they constituted the entire crew of one department,we find that management was aware of their absence. In view ofthe fact that the respondent took no disciplinary measures withrespect to these employees' activities during working time, we find,like the Trial Examiner, that the respondent Salant condoned theiractivities.Watson continued to keep the respondent Salant informed, on allunion activities at Lawrenceburg.Thus, when in June 1943, an 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizerof the United Garment Workers, A. F. L., conferred witha few employees at local homes on two occasions, Harley Watsonattended both meetings and reported thereon to Foreman Asa Gilesand his ownforeman,Morris.432.The respondent Lawrenceburg CommitteeOn or about April 21, 1943, a few days after the Blair incident,Salant discussed the Union City grievance committee with Parkes,Judge Vaughan and Mayor Downey 44 In view of the fact thatafter organization of the Martin employees similargroupshad beenformed or revived at Salant's behest in other cities where Salantoperated its plants and in view of Salant's correspondence with theCommittee after its formation, we find, like the Trial Examiner,that Salant instigated the forming of the respondent LawrenceburgCommittee.Formal steps towards formation of the local committee were takenshortly after this visit of Salant.James H. Stribling, head of theFirst National Bank and purchaser of the bonds issued by the cityto build Salant's plant, summoned to his office a few local business-men, includingthe Mayor, Parkes, and Roberts. In Stribling's officea massmeeting of other businessmen was arranged. It was held inthe City Hall on April 26. At this meeting it was decided to form acommittee, similarto that formed at Union City.Mayor Downeyand Judge Vaughan were asked to appoint its members. Parkes andC.W. Moore, Jr., a local merchant, drew up resolutions, thereafterpublished in Crawford's weekly, which set forth the committee's"duties."According to these resolutions the purposes were in part :To hear any worker or workers, employer or employers, singlyor ina group, who may wish to register complaints against theiremployer or employees.Also published were the names of the committee members who would"act as a grievancecommittee to be known as "The Citizens Indus-'The United Garment Workers is not named specifically in the complaint.The com-plaint alleges,however,that the respondentSalant interfered with employees' rightsunder the Act by "requestingemployees . . . to spy or report upon the Union or otherunions, and receiving reports of such surveillance," and also by"threateningemployeeswith discriminatory treatmentfor . . . theirunion associations."Watson admittedhaving reported the meetingto the two foremen."The above finding rests upon the following colloquybetween counsel for the Boardand A. B. Salant :Q.Well,do you recall introducingthe subject of the Union City grievance com-mittee into any conversations with these three gentlemen,Mr. Parkes, MayorDowney or Judge Vaughan?A. I may have done so. I may have talkedwith themWhether I brought itup or whether they brought it from having read it in the paper,Idon't know,Idon't remember, SALANT & SALANT, INC.7Strial Committee,for Lawrence County."The announcement stated,"It is our belief that our own people can provide more help andunderstanding in compromising differences or making necessaryadjustments for the benefit of all, than can strangers from New York,Chicago, or St. Louis, who have no real interest in the city orcounty";the Committee thus publicly invited the citizens to consultwith it or its members and present any "problems,involving labormatters, wages or salaries or working conditions,or relations withany local or outside organizations,or grievances of any kind."On May6, 1943, shortly after the formation of the respondentLawrenceburgCommittee, Salant wrote to Superintendent Gambillthat the hopedthat "the people of the town and especially the Citi-zens Industry Committee are not intimidated from doing what theyhave a perfectright to do by the widelydistributed charges thatthere is a `rein of terror'in the city."45Gambill admitted that heshowed Salant's letter to Mayor Downey, Roberts and Parkes.Thereafter Salant kept Roberts and members of the respondentLawrenceburg Committee informed of his relations with hisemployees;and Roberts continued in correspondence with Salant.Thus, on May 8, Salant wired Roberts concerning action taken bythe NWLBon its application for permission to grant wage increases.He closed the wire thus :We must emphasizethat thelaw does not allow us to do any-thing without the previous approval of the Board.On May 25 Roberts wired Salant :Our committee is informed that you are negotiating contract.We suggest that youdo not sign any contract this week.Whateverfears Roberts may have had were set at rest by Furth, whoreplied :Re your tel.Mr. Salant is enroute to Washington.We are sureno contract for Martin will be signed this week.There is noproposal for any contract at any other plant.And onJune 2 Salant informed Roberts that negotiations had"broken down"between himself and the Union at the Martin plant.On May 21 Salant sent to Roberts,as he did on the same day toChairman Houston and Brown of similar committees in Parsons andHenderson,tabulations"showing the effect of unionization on ourplant in Martin on the production and the payrolls of the factory."On June 18 Salant sent Downey similar information,and on August7 to Parkes.To the latter letter Salant added :44The Union had used this term in its description of the Blair incident 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese figures show pretty well that neither the City of Martinnor the employes have gained a great deal from the electionheldMarch 12th at which they voted for the AmalgamatedClothingWorkers as their agent.As noted heretofore, Salant himself had halted the hiring of newemployees at Martin, thus appreciably reducing his production.Throughout the following months, as established by his corre-spondence in the record, Salant kept the local officials, committeemembers and Editor Crawford aware of his own continued hostilitytoward the Union by sending them, either direct or through Gambill,various newspaper clippings and other anti-union material, many ofthem relating to "Murder, Inc."-which Salant termed the "Hillman-Weinstein-Buchalter" combination.Sometime before July 30, 1943, Chairman Roberts of the respond-ent Lawrenceburg Committee and a number of other businessmenmet in order to discuss, according to his testimony, "ways and meansthat they might contact the citizens and the employees over thecounty." 46 Frank Hobbs, a businessman of Lawrenceburg, addressedameeting held in one of the Lawrence County communities, asreported by Editor Crawford in the issue of July 30, 1943, of thelocal paper, according to which, Hobbs talked about "the organiza-tion of Lawrence County industry by outside paid labor organizers."On November 26, 1943, Superintendent Gambill reported to Salantthat the "union organization" had a meeting in Lawrenceburg.Salant promptly sent to Gambill, on November 30, for communica-tion to supervisors and Lawrenceburg "business people" data show-ing the decrease in Martin production.On December 2 Gambillforwarded to Salant a wire he had received from Union Representa-tive Albrecht about an election at the Lawrenceburg plant. Salantinstructed Gambill to ignore the wire.On December 13, Robertstold Salant in a letter that the businessmen had met in order todiscuss the labor situation, and that they had expressed the desirefor him to pay them a visit. Roberts assured Salant that they were"trying to do everything possible to sell the employee's [sic] on theright course and anything that [he, Salant] can do to help [them]will certainly be appreciated."The record does not contain anyanswer from Salant to Roberts' request.On February 4, 1944, the respondent Lawrenceburg Committeeheld a mass meeting at the Courthouse in Lawrenceburg for thepurpose of discussing matters of vital interest to every worker, citi-zen and taxpayer in the county.4 Roberts placed this meeting as in December.His recollection was admittedly un-certain on this point.Richaidson testified that such a meeting was held before Ilobbsacted as a result of it, as above described. SALANT & SALANT, INC.77Roberts served as chairmanof the meeting. He called upon variousemployees,includingHarley Watson, who spoke briefly against theUnion.He called for a "few words" from banker Jim Stribling whocalled attention to the fact, among other things, that the Countyowned the factory property, and "we can always control it." Theprincipal speaker was J. E. Thornberry, formerly a teacher at Law-renceburg schools.The substance of Thornberry's address was thatthe employees at the Salant factory were well, and did not needthe services of "Doctor Amalgamated C. I. 0." "You don't needthem," he declared, "don't let them talk to you, don't let them betrayyou, don't let them fool you.You just don't need it and you betterbe safe than sorry."Shortly after Thornberry finished, Roberts and other businessmenleft themeeting.Those employees who depended on bus transpor-tation also left. The remaining persons listened to speeches on behalfof the Union by those who were refused permission to speak duringthe first part of themeetingunder the chairmanship of Roberts.The respondent Lawrenceburg Committee takes the position thatitmerely called the meeting but that individual citizens who arenot subject to the Act expressed their views freely at the meeting.We, like the Trial-Examiner,find no merit in this contention.Atthe inception of the Union's organizational attempts in Lawrence-burg,Salant instigatedthe formation of the respondent Lawrence-burg Committee as fully discussed heretofore, for the purpose ofcombating the Union.As appears from the correspondence betweenSalant andmembers ofthe Committee, there was a close cooperationbetween Salant and the Committee during the course of the uniondrive.Although at first the Committee took no active part in fight-ing the Union,Salantkept alive its anti-union feeling by his anti-union propaganda and inspired it to take action hostile to the Union.Wheneverunion interestamong the employees was revived, the Com-mittee informed Salant about it and took steps to combat it. Thus,in July 1943, the Committee sent a speaker into the county to talkagainst the Union ; whenan electionrequest by the Union wasanticipated, the Committee, early in 1944, called the mass meetingfor the purpose of providing the audience with speeches against theUnion.Like the TrialExaminer,we find that the respondent Lawrence-burg Committee,actingin theinterestof the respondent Salant inthe manner and under the circumstances hereinabove described, is anemployer within the meaning of Section 2 (2) of the Act.We findfurther, as did the TrialExaminer,that the respondent Lawrence-burg Committee, by its activities hereinabove described, has inter-fered with,restrained,and coerced the employees of the respondent 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDSalant at the Lawrenceburg plant in the exercise of the rights guar-anteed in Section 7 of the Act.3.Salant enlists aid of local editorSalant was accorded the use of Editor Crawford's columns foranti-union propaganda as he was in the local papers of Union Cityand Paris.Messages were given to Crawford either in person, orthrough Superintendent Gambill, Roberts, or Parkes.Shortly be-fore April 30, Salant gave to Crawford his account of wage increasesfor use as an interview.On September 27, 1943, Salant sent both toSuperintendent Gambill and Parkes for transmission to Crawfordand "our friends" the editorial on the sale of the Martin plant ap-pearing in the Paris Post Intelligencer, which Crawford publishedin full.4.Displayof "no-union" signs at the plantOn November 24, 1943, the day after the discriminatory dischargeof Jessie Mae Beard, as hereinafter found, a union meeting was heldin Lawrenceburg.A committee of several girls was elected; theydecided to wear union cards to work the following Friday, November26, in order, according to Florence Young's testimony, to show to thepeople that "there was laws to protect you if you joined a union."The letters ACWA were printed on the back of membership applica-tion cards.On Friday, seven or eight girls wore the cards when they reportedfor work. The appearance of the cards created a mild sensationamong the other girls before work began.During the morning, Fore-lady Stricklin went "prissing around," as Young described it, with acomic postal card pinned to her sweater.47During the afternoonworking hours, a section man "Red" Mitchell and Harley Watsonmade scores of "non-Union" signs.Watson, previously identified ashaving served the respondent's anti-union campaign in various ca-pacities, admitted that he spent most of the afternoon making suchsigns on company material and with a machine in his foreman'soffice, and that in this work he was aided by Lloyd LaCroix, assistantmaster mechanic.He declared that he made and had distributedabout 500 such signs. Several foremen and foreladies wore them anddistributed them among the employees.Assistant Foreman J. W.Anderson,Watson's immediate superior, wore one of them.Fore-ladies Scott and Mildred (Logue) Jones distributed them and worethem, while Foreladies Stricklin and Childress also wore them.47 Stricklin admitted wearing thepostal card, but said "somebody" pinned it upon her. SALANT & SALANT. INC.79Foreman Morris, under whom Watson worked, admitted that heknew the signs were made on the machine in hisofficeand that, al-though he was aware that the act was a breach of discipline, he haddone nothing about it.48Although Gambill denied that he toldWatson to make the signs, he admitted havingseenthem and that hemade no inquiry about them 49Watson admitted that he was neverreprimanded for his part in this incident.5.Salant conducts anti-union preelection campaignOn February 14, Gambill was formally requested, by wire fromAlbrecht, to recognize the Union as the bargaining agent for the em-ployees at the Lawrenceburg plant. The following day the Unionforwarded to the Tenth Regional Office of the Board, a petition forinvestigation and certification.The petition was filed February 16.Following a notice of hearing issued on February 22, a hearing washeld in Lawrenceburg on February 26.On March 24, the Boardordered that an election be held at this plant.On March 1, Salant ordered Gambill to post the following noticeat the plant :ANOTHER LIE NAILEDA story has been spread that the factory in Martin gota biggerincrease last year than any other of our factories and that italso got other benefits that other factories didn't get.THIS STORY IS FALSE. IT IS A LIE MADE OUT OFWHOLE CLOTH. The facts are just the reverse.The truth is that the Martin factory is the only one that gotNO INCREASE from us. We sold it in September, 1943, andthe new owners tell us they have made no application for anyadvance.That factory is therefore working to this very day onthe same wage scale as in OCTOBER, 1941.Last spring every one of our factories got whateverincrease the"Little Steel" formula entitled it to. The only exception wasMartin.This plant DIDN'T GET ANYTHING and hasn'tgotten anything to this day.We made application for increase for Martin last spring, thesame as we did for all of our other factories. If you are inter-ested in finding out who blocked the application, write to theRegionalWar Labor Board, Candler Building, Atlanta, Ga.*B As his reason for taking no action, Morris testified : "I have been under the im-pressionthat I was to take no part for or against. Therefore I played neutral."4The above findings are based upon undisputed testimony and the admissions ofsupervisors. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe like the TrialExaminer,find that Gambill posted this notice.No evidencewas offeredby the respondentto showthatany "storyhad been spread" which justifiedSalant's posting of this notice. Itwas clearly a threat to Lawrenceburgemployeesthat, if they votedfor the Union, the same treatmentas to wages would be accordedto them as had been accorded the employeesatMartin.A few days later, on March 3, thelocal paper published a newsitem submitted by County Judge Vaughan tothe effect that "officialssay plant may beused as cotton warehouse"in case Salant shouldvacate the building.Thereafter,on two occasions local cottonbrokers were shown through theplantbuilding by theJudge andParkes, respectively.Shortly before the Boardissued itsorder thatan election be heldat the plant, on March 20, 1943, Salantsent to Roberts, Hobbs, andGambill a clipping from the "Journal of Commerce"to the effectthat in case the NWLB should orderincreases to a certain southerngarment factory, that factory would have tobe closed.On March21, 1943, the following day, Salantsent another tabulation of pro-duction figures pertaining to theMartin plant toParkes, Downey,and Roberts.All this correspondence was to theeffectthatselectionof the Unionas a bargaining agent would result in decreased pro-duction at the plant to the detrimentof the community.Salant made two trips to Washingtonin an effort to speed upNWLB action on, the previously filedwage increase applications.He finally succeededin getting informal advice that the wage appli-cations hadbeen approvedon March 28, 1944.He thereupon calledSuperintendent Gambillin Lawrenceburg and the New York officeand ordered them to getthe calculations for payment of the increaseto the Lawrenceburg employees ready.At about 4:30 the afternoonofMarch 29, according to Salant'stestimony, he receiveda telephone call from Mr.Oppenheimer ofthe NWLB, who told him thatthe Board had rescinded approval ofthe wage increases -,,ith respect to theLawrenceburgplant, but notthe others.About an hour before this,Mr. Berg ofthe NWLB hadinformed Salant, accordingto Salant's testimony,that the Boardmight take action, due to the fact thatthe National Labor RelationsBoard had on March 24, 1944,ordered an election at the Lawrence-burg plant.Despite thereceipt of official informationon theafternoon ofMarch 29, Salantmade no attempt to stop the distribution of back-pay checks in Lawrenceburg.Such checkswere distributed onMarch 30, bearing that date.Salant admittedthathe "could have"stopped themaking out and distribution of the checks, but did not SALANT & SALANT, INC.81want to because, the day before, he had had notices posted statingthat the increase had been approved.The Union thereafter filed unfair labor practice charges againstthe respondent Salant for distributing the checks.On April 19 theNational Labor Relations Board amended its Direction of Election,and on April 21 the NWLB finally granted the wage increaseapplication.The respondent Salant denied that the unauthorized paymentswere made in order to defeat the Union at the forthcoming election.Salant's own testimony, however, when he was questioned by his owncounsel, is significantly evasive.We, like the Trial Examiner, donot consider as trustworthy a denial drawn from him so laboriouslyby his own counsel. Furthermore, Salant's statement that he "rushedup" Lawrenceburg payments because of the abnormal labor turn-overiscompletely refuted by records introduced into evidence by therespondent itself.According to the respondent's records there wasnot a single vacancy in the plant from February 15 to April 25, 1944.When viewed against the background of other and varied effortsmade by the respondent Salant, by Parkes, Roberts, and other mem-bers of the respondent Lawrenceburg Committee acting in Salant'sbehalf, to interfere with the rights of the employees to select theirown bargaining agent, Salant's unauthorized distribution of the paychecks on March 30 is plainly of the same pattern.60We, like theTrial Examiner, find that the action was taken in an effort to dis-courage membership in the Union.6.Harassment of union membersHand in hand withactivitieson theoutside went anti-union activi-tiesinside the plant.Unionmembers were harassed or discriminatedagainst.On April 21, 1944, ananti-union demonstration was stagedat the plant during working hours whichmanagement condoned.During the afternoon, in the "Army Parts Department,"whereemployees Olene Hollman and ElizabethSuttonworked,section menJ.H. Tucker and H. W. "Red" Mitchell andemployee Claude Mc-Lean collectedgroups ofotheremployees opposed to the Union.60Of further bearing upon the lack of merit in Salant's contention as to why hehastened payments at Lawrenceburg is the fact that similar action was not taken else-where.In Henderson, even after clearance for payment had been given by the NWLB,liewrote, in part, to Superintendent Averitt :Thanks to the indefatigable efforts of Rep. Murray and also of Senators McKellarand Stewart, the Amalgamated Clothing Workers have finally been defeated inattempt to delay payment of wage increase still longer and the War Labor Boardreleased approval of payment.Our office is figuringthisnow and you will beable to give the employees checks sometimenext week.(Italics supplied.)The letter is dated March 30, 1944.6S6572-46-7 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDThey went to the part of the plant where cutting is performed.Some of the men climbed upon the tables and talked to the girls.About 4 o'clock, while supervisors and Superintendent Gambilllooked on with no effort to interfere, a crowd of employees went tomachines where union members were working and demanded thatthey leave the plant.They came to Edna Aaron and told her :We don't want any Union people in here.We are asking youto walk out.She refused to leave, she told them, unless Gambill so instructed her.They left Aaron for a time but later returned, and told her theywere not going to let her work any longer. They pulled the chairfrom under her and pushed her toward Bertha Sutton, another unionmember, whom they also threatened to take out of the plant. Fore-lady Giles stood by within 10 or 15 feet from Aaron, watching butsaying nothing.A short distance away, also, Gambill observed butmade no move to interfere.The same group also shoved BerthaSutton toward the exit.As they pushed her by Gambill, she calledto him and asked for his protection.According to her undisputedand credible testimony, Gambill "never opened his mouth." Finally,toward the close of working hours, one of the mob pulled off Aaron'sglasses and shoved her out of the factory door.The mob also approached Olene Hollman, ordered her out of theplant, and when she refused to go, grabbed her and shoved hertoward the door.On the way, however, they pushed her against amachine.Apparently believing they had severely injured her, theypermitted her to escape.We, like the Trial Examiner, do not credit the testimony of Super-intendent Gambill that he made an effort to disperse the mob orto call the police.Gambill admitted that he neither reprimanded nortook any disciplinary action with respect to any employee.Underall the circumstances we, like the Trial Examiner, find that therespondent condoned the action of the employees and failed to pro-vide any protection to its union employees against harassment byanti-union employees.Individual employees who were union members were also subjectedto harassment and surveillance by the respondent Salant.In June 1943, two AFL meetings were held at the house ofemployee Pauline Toben on which Watson admittedly reported tomanagement.51Thereafter, her supervisors constantly found faultwith her so that she quit work at the end of June.When she appliedfor work about 2 months before the hearing in this case, Superin-tendent Gambill told her that there was none available.The com-51 See,supra,pp. 73-74 and footnote 43. SALANT & SALANT, INC.83plaint alleges that she was harassed because of her union affiliation.We agree with the Trial Examiner and find that the treatmentaccorded Toben constituted interference, restraint, and coercion, andwas an integral part of the respondent Salant's campaign to discour-age organization on the part of its employees.In June 1943, Thomas Young, who had been employed at thefactory for 7 or 8 years, resigned and became local organizer forthe Union. In a letter to Parkes, of August 9, Salant referred toYoung as "this precious skunk."Young's wife, Florence, continued to remain an employee at thefactory until February 1944.On July 13, 1943, Thomas Younginformed Gambill of his official connection with the Union.OnJuly 19, Foreman Asa Giles checked Florence Young's productionrecord and told her she had "better watch out."On July 27, Fore-lady Esther Scott told her Giles had said that if she could notproduce more they would bring someone into the "section" whocould.On August 5, Forelady Minnie Battles told her that "they"had "been all over her" about Young's production.On October 15or 16, the mechanic failed to fix her machine satisfactorily, and withthe forelady's permission she had to fix it herself.From October24 to 27, a Field Examiner of the Board was in Lawrenceburg, andconsulted with Young and his wife.During this period, while shewas at work, Young was kept under constant surveillance by thesupervisors.During November she had continuous trouble with hermachine.On one occasion when it was not running properly shecomplained to Scott and asked her to have master mechanic Jones,then in the department, fix it correctly. Scott went to Jones.Aftertalking with him a few moments, Jones left the department withoutrepairing Young's machine. In January 1944, after Forelady LessieKidd took Scott's place, Young was forbidden by her to talk.Alsoin January, Young, admittedly known by Foreman Asa Giles to bean active union member, was required by Forelady Stricklin tochange thread in her machine, thereby losing her regular production,and to make certain repairs on cuffs of shirts returned from theinspection department, although the employee on the following oper-ation,who previously had openly displayed the fact that she wasnot a member of the Union, was not required to do the repair workon her operation.52We find that the treatment accorded Youngconstituted interference, restraint, and coercion.52 The findings as to Young are based upon her testimony, much of which is undisputedScott and Kidd were not witnesses. Jones testified that he could not remember anyoccasion when his mechanic,Osborn,had failed to fix Young'smachinewheninstructed,but said that such incidents "happen every day " 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.Conclusions with respect to interference, restraint, and coercionby the respondent SalantLike the Trial Examiner, we find that the respondent Salant, bythe above-described acts, including among others, (1) Harley Wat-son's spying on union activities during working time; (2) condoningof and participation in, anti-union demonstrations at the Lawrence-burg plant; (3) harassment and surveillance of union members; (4)failing to provide union members in the plant reasonable protectionagainst attack by non-union employees; (5) distributing wageincreases without NWLB authorization; and (6) by instigating theformation of the respondent Lawrenceburg Committee, by incitingit by dissemination of anti-union propaganda to aid the respondentSalant in its campaign against the Union, and by the anti-unionactivities of the respondent Lawrenceburg Committee, hereinabovefound, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.Discrimination in hire and tenure of employment1.The discharge of Jessie Mae Beard(a)Events preceding her dischargeJessieMae Beard was employed by the respondent Salant in May1942.She was discharged November 23, 1943.As a machine operator, her particular task was that of "setting"pockets.In brief, the operation involved in her work was to sewpockets at a spot previously marked upon one side of shirts.She joined the Union in June 1943. She made known her interestin the organization to Foreladies Gazelle Baxter and Minnie Battles,the latter telling her that she would be fired if she joined.63During the morning of November 23, Battles came to her machineand gave her a number of shirts to repair, taking shirts both fromBeard's rack and the racks of other girls. In the afternoon sheselected eight or nine shirts from Beard's rack and took them toForeman Asa Giles, who then sent for Beard.When the employeereached the foreman's desk he asked what the matter was with herwork.She replied that it was the same as always.Gambill cameto them.Giles pointed to the shirts and said, "There is the work shehas been doing," and asked the superintendent what he wanted toQs This finding rests upon Beard'scredible testimony.Battles admitted that Beardhad talkedto her about the Union but denied having told her she would be fired ifshe joined.Baxter at first denied everhaving discussed the Union with Beard butlater admitted that she did not recallher conversations with Beard and admitted thatshe did tell another employee,laterdischarged,thatlabor unionscoming into a plantstirred up a lot of trouble. SALANT & SALANT, INC.85do.Gambill replied that he would "giveher her time and separationslip."Beard began to cry, and protested that shewas being fired,as she had been warned, for joining the Union.Gambill deniedknowing that she belonged, but gave herher separation slip bearingthe notation :Discharged for continuing to make bad work afterbeing cau-tioned by foreman and forelady.(b)Contentions of the respondent Salantas to her dischargeThe respondent Salant claims that Beard was discharged for thereason recorded on her separation slip. In support of this contentionForelady Battles and Foreman Giles, as wellasGambill, gavetestimony.Battles testified that Beard was a "bad operator," thatshe "neverwas a good operator," that she "didn't do nice work," and that "itwasn't neat, uniform . . . it was just an imperfectseam, rawedges, openseams."Thereafter, however, she admitted that Beardhad worked under her supervision only 2 months, that she had notrecommended her discharge, and that thefirsttime she called Giles'attention to Beard's work was "the morning of her discharge, theafternoon."When asked why she had not been discharged before,Battles replied, "well, some people get to the point where they doworse work." It is unreasonable to believe that if Beard's work hadbeen as bad as claimed by Battles, 2 months would havepassed beforeshe displayed it to Giles.Furthermore, Battles admitted that shekept no records of employees' work.No work alleged to have beendone by Beard was exhibited at the hearing or offered in evidence.Nor did Battles deny having given Beard a number of shirts torepair which originally came from the racks of other girls.Thereisno credible evidence that the shirts shown by Giles to Gambillmay not have come from these other racks.We, like the Trial Exam-iner, can place no reliance upon Battles' testimony as support forthe respondent's contention.Although Baxter had been forelady over Beardfor several months.she was not questioned as to Beard's workmanship.Giles testified that Beard had worked under himfor a year anda half or 2 years and that he recommended her dischargebecause she"was making open seams and raw edges."He further stated thatBattles brought him some of the work both in the morning andafternoon of November 23. In direct contradiction to Battles, how-ever, he testified that his "little green book" showed heand Battleshad warned Beard about bad work on two previousoccasions, onNovember 11 and 18. As noted above, Battles testified that the first 86DECISIONS OF, NATIONAL LABOR RELATIONS BOARDtime she brought Beard's work to his attention was on November 23.In view of Battles' testimony we, like the Trial Examiner, do notaccept as true Foreman Giles' testimony that Beard had been previ-ously warned about her work.54Gambill testified that while coming through the factory that after-noon he saw Giles and Battles at the foreman's desk discussingBeard's work.According to the superintendent he examined thework in question and, because it was of poor quality, discharged herafter Giles had told him he had previously warned her.He admittedthat Beard spoke of her union membership, but not until after shehad been discharged.On November 30 Gambill wrote to Salant as follows :Replying to your letter of November 27th with reference to ourdischarging Jessie Mae Beard.Please be advised that we discharged the above employee Tues-day afternoon, Nov. 23rd for continuing to make bad work afterbeing cautioned by her foreman and forelady. In the week ofNov. 15th, our foreman, Mr. Giles, talked with her as well asa number of other operators and informed them that our cus-tomers were returning goods due to raw edges, openseams, andskipped stitches, and that we would have tomake agrade ofmerchandise that our customers would accept.The writer hadpreviously instructed our foremen and foreladies that we wouldhave to improve the quality of our work, as our customers werenot only kicking about it but were also returning it.Tuesday morning, Mrs. Beard had an awful lot of bad work,and her forelady gave it back to her to repair what of it couldbe repaired.Then Tuesday afternoon, she started making workwith open seams and raw edges, and we knew nothing else todo other than discharge her.The separation slip which wegave her shows that she was discharged for `continuing to makebad work after being cautioned by her foreman and forelady.'On December 2, Salant replied in part,as follows :I have your letter of the 30th ult.reMrs.Beard's discharge.Your statement is very full, complete, and detailedand is justwhat is needed for the recordin casethismatter should ever64Of additional bearing upon the unreliabilityof the testimony of both Battles and(ales concerning the qualityof Beard's work is the credible testimony of IreneWomble,no longer an emplo,,-ee of therespondent or a resident of Lawrenceburg.Womble testi-fied that early in February 1943, Gilesmade a time study of her work, on the sameoperation as that of Beard, and urged herto run her machine as wellas Beard who,he said, was a "good operator."Giles testified that he did not remember the incident,but deniedthat he toldWomble Beard was a good operator.We, like the Trial Ex-aminer, donot accepthis denial as true. SALANT & SALANT, INC.87come up again. Please return her separation slip which Mr.Lipshie sent you with the notation on it.`Discharged by management for continued and persistent badwork as detailed in the attached memo.'The attached memo should report just what you wrote me inthe above letter of November 30th.We, like the Trial Examiner, find no merit in the claim of therespondent that Beard was discharged because of her poor work.(c)Conclusions as to the dischargeIn view of the fact that the respondent's defenses are unsupportedby the record, Salant's conduct in combating the Union, and thatBeard was an outspoken adherent of the Union to which Salant wasviolently opposed, we, like the Trial Examiner, conclude and findthat Jessie Mae Beard was discriminatorily discharged on November23, 1943, because of her union membership.2.The discharge of Olene Hollman(a)Events preceding her dischargeOlene Hollman was employed by the respondent Salant in March1941.At the time of her discharge on April 25, 1944, she was amachine operator engaged as a "hemmer," under the supervision ofForelady Florence Childress.Hollman was a member of the local union committee. As describedabove, management stood idly by on Friday, April 21, while a groupof employees attempted to force Hollman and others bodily fromthe plant.During the morning of April 25, 2 working days later, Hollmanand Elizabeth Sutton were talking to each other while working atneighboring machines.Childress came to them and told them thatMyra Giles wanted them to stop talking.Hollman remindedChildress that Myra had made no effort to stop the women talkingthe previous Friday when they tried to throw her out. ChildresstoldHollman to tell Myra herself, and Hollman said she would ifshe would ask Myra to come to her machine. About 3:30 that after-noon, Asa Giles told Hollman to get her things, check out, and seeGambill in his office. She followed instructions.When she enteredthe superintendent's office he held in his hands her checks, termina-tion slip, and statement of availability.Also in the office wereChildress, Foreman Morris, and an office girl.Gambill asked if shewas Olene Hollman.She acknowledged her identity.Gambillstarted to hand her the papers, when Asa Giles entered.Gambill 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDturned to him and asked what the charges were.Giles replied,"Laughing and talking back to a floor lady."Hollman asked aboutother girls talking at the same time.Giles replied that it didn'tmatter, she was "the only one they were after at that time."She was thereupon given her separation slip, which noted as thereason for her discharge:Discharged due to insubordination to Forelady and also, exces-sive adjustments.Nothing had been said previously, or was said then, to her about"excessive adjustments."(b)Contentions of the respondent as to her dischargeAt the hearing Gambill stated that Hollman was discharged for"insubordinationto the forelady."He testified that Giles came tohim in the morning and informed him that when Hollman had beenordered to stop talking she had refused, and had told Childress totellMyra Giles so.When asked why he delayed discharging heruntil afternoon,he stated that he wanted to "investigate" the chargesfirst,and that he did talk with Myra Giles and Childress.He alsocalled Salant'slocal attorney for advice, stating that he did sobecausehe knew Hollmanwas aunion member.He admitted, how-ever,that he did not ask Hollman, at any time, for her version ofthe incident.We agree with the Trial Examiner that the evidence introducedby the respondent does not support the statement on her dischargeslip thatshe wasalso discharged for "EXCESSIVE" adjustments,5Jnor did Gambill make such a claim at the hearing. Nor did hecontend at the hearing that she was discharged for laughing, asGiles had informed her at the time of her discharge.This failureof the respondent to offer evidential support either for the oralchargeof "laughing" made against her by Giles, or the writtencharge on the separation slip of "excessive adjustments," casts genu-ine doubt upon the credibility of management's testimony as to theother charge of "insubordination."66 At the hearing counsel for the respondent Salant introduced into evidence a docu-ment showing that over a period Hollman hadreceivedsome adjustmentsin pay, thatis,that during certain pay periodsher work atpiece rates had failed to earn theminimum required by law, thus bringing about adjustments in pay.Counsel admittedthat it was not offered for comparative purposes,and since no other pay records wereoffered for employees engaged in the same kind of work, it clearly could notserve todetermine whether or not Hollman's adjustments were "excessive"in a comparativesense.The record contains a great deal of evidence to the effect that piece-work ratesat the Salant plants were so low that adjustments were not uncommon It was a pointof considerable negotiations at the Martin plant.Nor did therespondent offer anyevidence to explain the use of the term"excessive"on her separation slip. SALANT & SALANT, INC.89(c)Conclusions as to the dischargeWe agree with the Trial Examiner and find no merit in Gambill'scontention thatHollman was discharged for "insubordination."Childress' testimony that Hollman refused to stop talking is flatlydenied by employee Elizabeth Sutton, who was nearby at the time.Gambill's "investigation," if made, by his own admission was clearlydiscriminatory, since he questioned only supervisors who for monthshad aided in carrying on Salant's anti-union campaign. The attach-ing of a further unwarranted stigma upon Hollman's record byadding the wholly unsupported charge of "excessive adjustments"toher separation slip, casts further discredit upon Gambill'stestimony.Hollman, an active union committee woman had refused to quitat the request of a group of anti-union employees at the plant 2working days previously while Gambill, Mr. and Mrs. Giles, and thesupervisors looked on.Upon the entire record, we agree with theTrial Examiner and find that she was discriminatorily dischargedApril 25 because of her union membership and activity.3.The lay-off of Ruth Weaver Cole(a)Events preceding the lay-offRuth Weaver Cole was employed at the Lawrenceburg plant inSeptember 1942.Most of her work was as a recutter, on Armycontract shirts, although she sometimes operated a machine.Whileworking on this contract, Foreman Morris had under his supervisionfrom4 to 10 recutters, including Cole.As described above, on November 26, Harley Watson made anddistributed non-union signs to many employees.He came to thedepartment where Cole worked.While others put them on, fourrecutters-Ruth Cole, Dessie Ferrell, Calera Denson, and AudreyGallion would not wear them.When Cole refused to put on a non-unionsign,Watson told her, "Well, that will prove what you areif you don't wear it." 56During the latter part of November the Army contract expired. Itwas not renewed, and during the following 2 or 3 weeks manyemployees were laid off.During the same period eight recutters wereworking in this department. In addition to the four above named,according to the respondent's records in evidence, there were LoisCoffey, Sallie Hunt, Ethel Short, and Lucille LeMay.w Watson denied making this statement to Cole. In view of the fact that Watsonadmitted reporting union meetings to Gambill,and the superintendent admitted, ineffect, that Watson had served as an informer,we, like the Trial Examiner,place noreliance upon Watson's denial. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 2, the fourrecutters, including Cole, whoa few daysbefore had refused towearthe non-union signs,werelaid off,although Coffey, Hunt, LeMay, and Short were transferred to otherdepartments.Cole's lay-off is the only one raisedas an issueby the complaint.(b)The respondent's contention as to her lay-offIt is the respondent's contention that there was no discriminationin Cole's lay-off, which occurred along with many others in a generalreduction in force.A number of factors cast doubt upon the validity of this claim.In the first place, the testimony of Gambill and her forman, Morris,is in disagreement as to her relative ability as a worker.Morris,who had immediate supervision over her, testified that Cole's workwas "completely satisfactory."Gambill, however, testified that "sheisvery nervous and she is very hard to teach anything. She washard to teach to recut. She is a very nervous type and she has a lotof home worries, and it is just hard for her to grasp anything."In the second place, in view of Gambill's testimony that other thingsbeing equal seniority governed which was the preferred employee,the respondent gave no reasonable explanation as to why Sally Hunt,who had from 3 to 5 months' less seniority than Cole, was selectedinstead of Cole for transfer to another department.Nor is thereany testimony in the record as to the employment records of Coffey,LeMay, or Short, who, according to the respondent's records, werealso transferred at the time of the general lay-off.Gambill admittedthat he could not explain -vihy they were selected for transfer.Furthermore, Morris admitted that lie had nothing "whatsoever" todo with the selections for lay-off or the transfer.Harley Watson,however, who has no supervisory power, apparently had advanceinformation not shared by Morris.Cole's testimony is undisputed that when she returned to her placeof work after lunch on December 2, Watson called to her "You mightas well go ahead and finish your bundle, you are going out." Laterin the afternoon Gambill sent for her, and she was laid off.(c)Conclusions as to her lay-offWatson's advance knowledge that Gambill was to lay Cole off onthe afternoon of December 2, when considered in the light of thefact that her own foreman was admittedly not consulted, leads tothe reasonable inference thatWatson had conferred with the super-intendent as to factors relating to Cole other than her workmanship. SALANT & SALANT, INC.91Watson's close association with Gambill in many other anti-unionactivities has been established.Likethe Trial Examiner, we areconvincedthatWatson reportedto Gambill the fact that Cole andothers had refused,less than aweekbefore, to wear the non-unionsignshe haddistributed,and that the superintendent believed onDecember 2 that she was it union member or, in any event,sympa-thetic toward it.In agreementwith theTrial Examiner,we conclude and find thatRuthWeaverCole was discriminatorily laid off on December 2because the superintendent believed her to be friendly toward theUnion.4.Thelay-off of Ethel Brewer(a)Events preceding the lay-offEthel Brewer was hired by the respondent Salant in June 1942,as a cuff-stitch machine operator.According to ForemanGiles shewas a fair operator. In November, on the occasion above describedwhen foreladies and others distributed non-unionsigns,ForeladyMildred (Logue) Jones gave Brewer one, and told her she mustwear it.57Brewer refused to put it on.Brewer joined the Union in October 1943.58After she joined theUnion her forelady, then Esther Scott, began bringingan unusualnumber of shirts back to her for repair .-19Brewer was laid off on March 1, 1944, by Gambill, who told heritwas necessary because of lack of work.(b) Contention of the respondent as to the lay-offGambill testified that Brewer and two other cuff setters, Jones andMarlowe, were laid off at the same time because of a new contractfor short-sleeved shirts which had no cuffs.He also testified thatonly one "section" was assigned to the short-sleeve work, and thatalthough this type of work had previously been done by Section 4,on this occasion he gave it to Section 1, where Brewer worked.Whenasked why he chose Section 1 for this work, he testified that if heremembered "correctly" it was because there were some girls inSection 1 who were experienced in "felling" short-sleeved shirts.He57 The forelady's denialof this incident is not accepted as trueJones admitted hav-ing made and distributed them to others and admitted her antipathy toward the Union.She further admitted that some of the employees to whom she offered thesigns re-fusedto take them, but could not recall their names.m Brewertestifiedthat she joinedthe Union about a month before the non-union signincident,which occurred November 26."Scott was not a witness.Brewer's testimony on this point is undisputed. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted that he could not recall theirnames,however.Asked againwhy he chose Section 1 for this work, he replied :Well, we had to put it somewhere.(c)Conclusions as to the lay-offAfter a good deal of confused and confusing testimony as to whatgirlswere working in Section 1 as cuff setters at the time of thelay-off, counsel for the Board and for the respondent Salant, nearthe close of the hearing, stipulated that at the time of the lay-offthe cuff setters in that section, according to the pay roll, were MarieWoods, Ethel Brewer, and Lucille Marlow.The stipulation wasentered into without prejudice to the fact that Florine Jones alsohad done some work in Section 1.Gambill laid off Brewer and Jones, both union members, as wellasMarlow, as to whom there is no evidence as to whether or notshe was a member, while Marie Woods, who had worn a non-unionsign, was transferred to another section and not laid off.AlthoughJones was a union member, there is no issue raised by the complaintas to her.As to relative seniority standings, the evidence shows as follows :Date HiredEthel Brewer ...... ................ ..........6/2/42Florine Jones ...... ..........................8/2/43LucilleMarlow .................................2/15/43Marie Woods .... ....... ..................... 8/10/43As to the bearing of seniority upon lay-off selections, Gambill testi-fied as follows :Q. All things being equal, the girl who had worked for thecompany the longest period of time would be the most preferableemployee, would she not?A. If she was as good or better than the other one who hadn'tbeen there as long, yes, sir. . . .There is no documentary evidence or testimony concerning therelative workmanship of Brewer and Woods. Gambill testified thatit required from 6 to 7 months for a new employee to become a com-petent cuff setter.When Woods was transferred out of Section 1she had had less than 7 months' experience. It is reasonable to inferthat Brewer, who had been hired more than a year before Woods,was at least as good a worker as she.Under the circumstances, we, like the Trial Examiner, find thatby its failure to transfer Brewer who had seniority greater than SALANT & SALANT, INC.93any of the other employees in Section 1 and instead by laying heroff, the respondent Salant had discriminated in regard to her tenureof employment.5.The discharge of Nora Newton Fry 80(a)Events preceding her dischargeNora Newton Fry was hired by the respondent Salant in October1941, as a machine operator.On November 26, 1943, as a memberof the union committee, she wore a union card into the plant. Fore-lady Baxter came to her and asked what she meant by wearing it.Fry explained that it indicated that she had joined the Union.Baxter declared, "I am ashamed of you," and wanted to knowwhether she was working for the company or "the otherside." 61On March 22, 1944, Fry went home, ill, reporting the fact to MyraGiles.On the 24th she was still ill, going to a local doctor, andsent word in to the plant as to her illness.On Saturday, March 25,she went to Nashvilleto see adoctor there.On the bus with herwere Mr. and Mrs. Thomas Young, and a girl from Gambill's of-fice.Fry was unable to see the Nashville doctor without an ap-pointment.On Monday she did not go to work, sending in wordby another employee that she was still sick, if anyone asked forher.On Tuesday, March 28, she reported for work, andwas sentby Asa Giles to Gambill. Gambill asked if she had been sick.Whenshe told him that she had been, he informed her that he under-stood she "took a trip" over the week end.He asked where shewent, and inquired the name of the doctor she went to see in Nash-ville.She told him to call the local doctor and see if she had notbeen sick the day before.He left, came back, and said he had calledthe doctor.The superintendent then asked her why she had notcalled in on Monday to report her illness.Fry replied that in thepast she had not been required to report each day she was out ill.Gambill then discharged her, giving her a separation slip reading:Discharged for failing to report for work or notifyingus reasonfor same, irregular attendance in the past, and also, excessiveadjustments.Fry had previously been out-at one time for several months-because ofillness.00Mrs. Fry was named in the complaint before amended to conform to proof and onmany of the documents in evidence as Nora Newton,her maiden name.41Baxter admitted having told Fry that she was ashamed of her. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)The respondent's contention as to her dischargeAt the hearing, Gambill claimed only that Fry had been dis-charged for irregular attendance and failing to "send in word."Noclaim was made, no comparative evidence offered, and no explanationwas given as to why Fry had also been charged, on her separationslip, with "excessive adjustments."Gambill claimed that a "few weeks" before her discharge he "cau-tioned her . . . in a very nice way" about her irregular attendance.He did not claim, however, that he had warned her that she wouldbe discharged if her attendance continued irregular.(c)Conclusions as to her dischargeThe failure of the respondent to support its charge of "excessiveadjustments," as noted on her separation slip, leads to the reasonableconclusion that it was groundless, and casts doubt upon the validityof the other charges thereon.The respondent made no claim andoffered no proof that Fry wilfully remained away from work ormisrepresented the fact that she had been ill.No evidence wasoffered by the respondent to refute Fry's testimony that she hadinformed her forelady of her illness on the preceding Wednesdayand had sent in word on Friday. The respondent rests the validityof its charge solely upon the claim that she sent in no word onMonday, the next working day.62 Nor did it offer any evidence toshow that she was not, in fact, ill on Monday.Gambill's action in discharging Fry for absence because of unre-ported illness was directly contrary to the plant policy as describedby Giles in the following colloquy :Q. Now if a woman tells you that she is sick and she is goinghome, do you require her to report or send word to you everyday she is sick?A. No, sir.Furthermore, not only was the respondent's action on this occasioncontrary to its usual practice with other employees, but contrary toits previous practice with regard to Fry herself. She admitted, andthe respondent's records show, that on a number of occasions sinceher employment in 1941 she had been absent for varying periodsbecause of illness.Her testimony is undisputed that she had notbeen required to report every day.We, like the Trial Examiner,find that there is no merit in the respondent's contention as to whyFry was discharged.02 Giles testified that he "took up her card" on Monday, because she did not send inword. SALANT & SALANT, INC.95Fry was a union committee member. She had made known hermembership to Forelady Baxter.Hers was one of the only fourdischarges made by the respondent Salant at this plant from October22, 1943, to the time of the hearing.All four of the dischargedemployees were union members : Jessie Mae Beard, Ethel Hughes'63Olene Hollman, and Fry. In agreement with the Trial Examiner,we conclude and find that Fry was discriminatorily discharged onMarch 28 because of her union membership and activity.6.The alleged refusal to reemploy Annie Mae Rinehart Young(a)Events preceding the refusalOn January 27, 1943, employee Annie Mae Rinehart obtained per-mission from her forelady to be off the following 2 days. She wentto Georgia, was married, and wrote to Gambill asking for her separa-tion slip and cheek.These were forwarded to her.She returned to Lawrenceburg in February, and on the 23rd ofthatmonth applied at the plant for reemployment.Gambill toldher that he had no work for her at that time, but might have lateron.He then asked her whom she had married. She told him A. C.Young.The superintendent asked if he was any relation to TomYoung, the Union's local organizer.She replied that they werebrothers.Young again applied for work in March, but again Gambill toldher there was no work available for her.She had been employed as a collar setter, and stated at the hearingthat she did not believe she could do any other kind of work atthe plant.(b)The respondent's contentionIt is the respondent's contention, in effect, that Yoting was refuseda job when she applied only because there was no work for her forwhich she was experienced.Giles admitted that she was a goodoperator, and that he would "personally" be willing to rehire herif a collar setter's job was available.Unrefuted records introduced by the respondent show that onlyfour persons were reemployed between February 23, when Youngsought reinstatement, and May 30.None of the four was rehiredas a collar setter.There is no substantial evidence that there havebeen any openings in this position available for Young sinceFebruary 23.63Hughes was named inthe complaint.She was not a witness and, as noted above,the TrialExaminer granteda motion by counsel for the Board to dismiss the allegationsas to her. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDLike the Trial Examiner, we conclude and find that, in the absenceof convincing proof that there has been any available vacancy atthe time of or since Young's application for employment, she hasnot actually been discriminatorily refused reemployment fromFebruary 23 to the time of the hearing.Gambill's questioning, however, as to her relationship to ThomasYoung, frequently referred to in defamatory terms by Salant inhis correspondence with the superintendent, plainly constituted inter-ference, restraint, and coercion within the meaning of the Act.7.The alleged discharge of Vernell SawyerVernell Sawyer was hired June 1, 1943, as a trimming inspectorunder Forelady Stricklin.She joined the Union September 14.On Monday, October 25, she remained at home, ill. She sent wordas to the reason for her absence to the factory by another girl, butthat employee herself was late for work and failed to notify theforelady.Sawyer's time card was not in its usual place when she came towork the morning of October 26. Stricklin sent her to the office.At the office she was sent to Asa Giles. She explained her absenceand expressed her regret that the word she had sent had failed toreach him.Giles told her to go home and if the "old man" wantedher back he would send for her.When she had received no callby Friday, October 29, she went to see Gambill. She explained hercase to the superintendent, but he denied having any knowledge ofit.Sawyer then showed him her union card.Sawyer's separation notice stated : "Voluntarily quit-stoppingwork."Gambill testified at the hearing that Sawyer was given herseparation notice because she "failed to report to work, or notifyus why she didn't report to work," but denied she was discharged.Gambill admitted that he learned, after investigation, that Sawyerhad sent in word during her absence, as was the custom, and furtheradmitted "if I was sick, and anyone was a friend of mine, I thinkI would take it for granted they would be willing to do it for meif I would ask them."The Trial Examiner found that in discharging Sawyer, the re-spondent Salant was motivated by her union membership.However,there is no evidence that management was aware of her union member-ship prior to her discharge; nor does the record warrant an inferenceto that effect.While the matter is not free from doubt in view ofthe respondent's other unlawful conduct, we are nevertheless notpersuaded upon the entire record, that Sawyer was discharged be-cause of her union membership.We shall, accordingly, dismiss thecomplaint in this respect. SALANT & SALANT, INC.8.Alleged disparity in hiring practice97The complaint alleged; and the Trial Examiner found, that EarlFoster was refused employment because his father assisted in signingup union members.We agree with the Trial Examiner that thefact that Superintendent Gambill knew that Foster's father wasgetting union cards signed throws suspicion on his testimony thatthere was no vacancy for male help on August 19, 1943, when Fosterapplied for work.However, in view of the stipulation entered intoat the hearing before the Trial Examiner between counsel for therespondent Salant and the Board to the effect that the respondentSalant did not request the United States Employment Service forany male employee from August 1 to October 15, 1943, and in viewof Gambill's testimony that he did not hire any male help untilafterAugust 19, 1943, we find, contrary to the Trial Examiner,that there was no vacancy for Foster on August 19, 1943.Weaccordingly find that Foster was not discriminatorily refusedemployment.9.Alleged discriminatory practice set-up by Foreman GilesThe Trial Examiner found that Foreman Asa Giles established thepractice of keeping a memorandum in a little "green book" on derelic-tions only of union members. Inasmuch as the little "green book"contains entries regarding union and non-union members, and inview of the fact that thereisnoshowing that Giles was aware ofthe union affiliation of all those listed at the time the entries weremade, we, contrary to the Trial Examiner, conclude that the recorddoes not warrant a finding that the respondent Salant kept recordson union members for a discriminatory purpose.10.Conclusionswithrespect to discrimination in hire andtenure of employmentLike the Trial Examiner, we find that the respondent Salantdiscriminated in the hire and tenure of employment of Jessie MaeBeard, Olene Hollman, Ruth Weaver Cole, Ethel Brewer, and NoraNewton Fry to discourage membership in the Union and therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We find further that the respondent Salant did not discriminatein the hire and tenure of employment of Annie Mae Rinehart Young,Vernell Sawyer, and Earl Foster or set up a discriminary practicethrough Foreman Asa Giles' use of the "Little green book."686572-46-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Salant's anti-union campaign at Lexington1.Formation of a local grievance committeeSalant is the chief employer of factory labor in Lexington, a townof about 2,500 population, which owns the building leased to himunder conditions previously described.As Mayor Joe C. Davisexpressed it at the hearing, the "city" considers itself one of "threehorses hitched to the wagon" of the Salant plant, management andthe employees being the other two.At about the time Salant conferred with local leaders in othertowns, he discussed the forming of a citizens' committee with MayorDavis.Davis admitted that the discussion had occurred, but testi-fied that he did not recall what was said. Shortly thereafter, Davisappointed what he called a "grievance committee" and its formationwas announced as follows in the local newspaper, the "LexingtonProgress" :CITIZENS INDUSTRIAL COMMITTEEAt the instance of Mayor Joe C. Davis, representatives of thelocal Rotary Club, the Board of Mayor and Aldermen, CountyOfficials, and other civic-minded citizens met at the City Hall,at 7:30 p. in., April 23rd, and organized a Citizens' IndustrialCommittee, composed of the following members :Joe C. Davis, Elmer L. Stewart, J. A. Bray, Joe V. Holmes,F. J. Azbill.It shall be the purpose and duty of this committee to act as aboard of arbitration in the event any labor difficulties or othercontroversies should arise between employers and employees, atlocal industries, and particularly at the local shirt factory; toconsider, fairly and impartially, any complaint registered byeither employers or employees; and to maintain normal workingconditions at all times.Davis admitted that the employees were not consulted before set-ting up the committee, but said that after it was formed he reportedthe fact either to Salant or to the local management.He declaredthat he got the impression that management was "not adverse tosuch an idea."Davis further admitted that the committee wasformed to "eliminate" such "trouble" and "disturbance" as hadoccurred in other towns.We find that Salant was instrumental inthe formation of the committee, which was organized for the purposeof furthering his anti-union campaign at Lexington. SALANT & SALANT, INC.99Following the formation of the committee, Salant addressed Davisas "Chairman, Citizens Industry Committee."On May 21 he sentDavis, as to others as above described, data on Martin productionwhich showed, he claimed, the "effect of the unionization" upon thatplant.Furthermore, as in other towns, Salant sent various items of anti-union propaganda to his local manager, H. G. Bagwell, for exhibitor transmission to his "friends" in Lexington.2.Manager Bagwell transmits propaganda to employeesBagwell admitted having passed on, as instructed, some of Salant'santi-union propaganda to his foremen and employees.For example,he admitted that employees received the information contained ina letter Salant sent to him on November 4, which stated, in part :The only reason for the failure of Martin to get its increase isthat it was organized by the A.C.W.A. and that the union heldup the application (which, under the regulations, had to besigned by it) so long that several months later we withdrew theapplication. . . . The experience of the Martin workers issomething for the other factory people to consider.3.Conclusions as to the anti-union campaign at LexingtonIn view of the foregoing and upon the entire record, we find thatthe Lexington committee was formed at Salant's behest, as was thecase at his other plants, and that Salant recognized the committeeas a grievance committee to represent the employees in their dealingswith management. To further his anti-union campaign, Salant alsodisseminated various anti-union propaganda to the employees at theLexington plant, to the committee, and to local businessmen, as abovedescribed.We find that by such conduct the respondent Salant inter-fered with, restrained, and coerced its employees at the Lexingtonplant in the exercise of the rights guaranteed in Section 7 of the Act.H. Salant's anti-union campaign at HendersonItdoes not appear that organization of Salant's Hendersonemployees, up to the time of the hearing before the Trial Examiner,had progressed to any marked extent. In the spring of 1943, how-ever, according to the testimony of J. E. Brown, head of the localbank patronized by Salant, he was informed by Lattie Averitt, man-ager of the Henderson plant, that an organizer had "contacted" someof his employees. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat Salant and Averitt were concerned about organization of theHenderson employees, as to the other plants, is shown by their cor-respondence.On April 30, 1943, Salant wrote, in part, to Averittas follows :As to how you are to conduct yourself in the event of any union-ization campaign, I must repeat what I have told all the super-intendents over and over again.We are responsible for whateveris done by a superintendent, and for anything done not only byhim but by anybody else in the plant who is in a supervisorycapacity, or who is in a position of authority over anybody else.Not only you, but they also are regarded as our representatives,and under the law they are not allowed to advise any employeenot to join the union.You must impress it upon any committee of citizens that hasbeen or may be formed that resort to violence is about the worstthing they could possibly do against us.We will always beheld responsible, no matter whether we have anything to dowith it or not, and no matter if neither you nor any supervisoris responsible for it, or has any part in it.On May 6, Salant sent to Averitt a copy of his letter of the samedate to Gambill at Lawrenceburg, in which he stated :I hope the people of the town and especially the Citizens IndustryCommittee are not intimidated from doing what they have aperfect right to do by the widely disseminated charges thatthere is a `reign of terror' in the city.Sometime before May 21 Salant paid a visit to Henderson, andsteps were taken toward the forming of a local citizens' committee.Banker Brown admitted that his memory as to dates was imperfect,but he recalled and testified that Salant had met with him and othersat his bank, where they discussed their plans for organizing "thiscommittee."He stated that Salant had told them he "couldn't takeany part in" the organization, but had pointed out the difficultieshe was having at the Martin plant. Brown further testified thatthe local group told Salant that as far as they knew the employeesinHenderson were satisfied with their wages and treatment, butif they were not, the committee would take up such questions withSalant, and that Salant said this arrangement was "satisfactory"to him.We find that Salant participated in the plan for the forma-tion of a grievance committee at Henderson.Brown thereafter testified that so far as he knew, no committeeofficially exists, and that he had never met with anyone thereafter. SALANT & SALANT, INC.101Salant's later correspondence, however, establishes the fact thathe has treated the committee as existing.On May 21 he addressedBrown as "Chairman, Citizens Industry Committee," when he senthim data on the decrease of Martin production "as showing theeffect of unionization . . . on the production and payrolls."The committee, according to Brown, consisted of himself, W. A.McCullum, a local cotton broker, and R. A. Atlee, whose businessconnections are not revealed by the record.On July 8, Salant sent to McCullum a clipping from a New Yorknewspaper which he said showed "some of the activities of theA. C. W. A.That Salant considered the committee as his agent and the cityand county authorities as sharing his interest in the plant is madeclear from his letter to Averitt on August 2, with respect to hisefforts to obtain renewal of a "learner's certificate."On August 19, at Averitt's suggestion, Salant wrote directly toBrown about the matter.On September 11 Salant prepared andsent to Brown a proposed letter for forwarding by "citizens" toRepresentative Tom Murray. In his letter Salant made no mentionof having, himself, stopped hiring learners at Martin in March.As at other plants, Salant sent superintendent Averitt letters con-taining anti-union propaganda for transmission to his supervisorsand interested citizens.Averitt testified that there was one whichhe did not "bring home" to the employees. Like the Trial Examiner,we find that in other cases Averitt followed instructions and dissemi-nated the propaganda as directed by Salant.On March 25, 1943, Salant informed Averitt that his applicationfor a wage increase at the Martin plant had been held up, due tothe intervention of the Union. "You can see, therefore," Salantwrote, "how much the Martin people have gained through theirorganization."He instructed the superintendent to make this fact,as well as others, clear to supervisors and employees.On March 22, 1944, he wrote Averitt that the NWLB was holdingup increases at the "insistence of the A. C. W. A., of which SidneyHillman is President and Murray Weinstein, Vice President"; de-clared that the Henderson employees had the Union and Messrs.Hillman and Weinstein to thank for the delay, and instructedAveritt not to hesitate to inform his supervisors and employees asto reasons for the delay.ConclusionsWe find that the respondent Salant, by participating in the planfor the formation of a grievance committee, by agreeing to recognizesuch a committee as a grievance committee representing its employees 102DECISIONSOF NATIONALLABOR RELATIONS BOARDat the Henderson plant with respect to their "treatment and wages,"by recognizing the existence of the committee and soliciting its aidon its behalf,64 and by distributing anti-union propaganda to busi-nessleaders and employees, inciting them against the Union, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.1.Salant's anti-union campaign at ParsonsParsons is a small town of about 1,250 population. Salant's shirtand pants factory is the major manufacturing enterprise in town.As noted heretofore, one of the buildings occupied by him was builtby the town.According to its mayor, G. H. Goff, the people ofParsons consider the factory as theirs.HaroldWhite is localmanager of the Salant plant.ThatWhite was aware that some organizational activity wasoccurring at Parsons was admitted, in effect, by him when he testifiedthat although he did not see them, he knew union organizers hadbeen there and had read their circulars.As to other plant managers, Salant sent White many letters re-lating to the wage increases and the Union.On March 25, 1943, heinstructedWhite to "make clear" to supervisors and employees, aswell as to "Parsons people interested in the plant," his claim thatthe application for increases at Martin had been held up by the Union.Sometime before April 30, although the exact date is not establishedby the record, a "grievance committee" was set up in Parsons, similarin nature to groups formed at about the same time in other townswhere Salant operated.According to its chairman, K. K. Houston,a department store proprietor, the committee was organized at thelocal bank.Committee members, in addition to Houston, were H. L.Townsend, head of the bank, merchant C. V. Maxwell, grocery manTom Jennings, and barber Jerry Barnett.Houston also testified that he notified Plant Manager White thatthey had organized and White agreed to cooperate with them.Alsoaccording to Houston's testimony, no employee grievance has arisen;nor was the committee organized at the instance of any petition fromthe employees.Salant, however, thereafter kept certain committee members in-formed of his relations to his employees, either direct or throughhis local manager.On April 30 he sent to Townsend the "story"of his application for wage increases.On July 8 he sent to White"Although there is no evidence that the Henderson citizens'committee,headed byBrown,has ever functioned as a "grievancecommittee," or has publicly declared itselfas serving on behalf of the employees,it is clear from Salant's correspondence thatbe recognizes its continued existence and has solicited its members for assistance SALANT &SALANT, INC.103a newspaper clipping, on activities of the Union, to be shown tohis "friends" in Parsons.On May 21 he addressed Houston as chairman of the "CitizensIndustry Committee"-although there is no evidence that the groupever formally adopted this name, and enclosed data on Martin pro-duction, which, as Salant claimed, showed "the effect of union organi-zation" on that plant.In turn, Houston corresponded with Salant.On March 2, 1944,he wrote to Salant as follows :I had visitors last week.They were from the War Labor Rela-tionsBoard (sic) and said they were investigating laborconditions.They inquired particularly regarding efforts to organize hereand our attitude.They found that some paper clippings werein town. I just can't remember where they came from buttold them toRead Pegler.[Sic.]They asked about the Griev-ance Committee and if we had any reaction from you or theSupt.Mr. White.Of course we have not talked to you aboutit but that Mr. White informed us that if there was any griev-ance he would be pleased to meet us. They were pretty persistentbut went away as they came.If anything else turns up I will communicate with you or Mr.White.Upon receipt of the letter Salant sought further information fromWhite.On March 13, Salant again wrote to White :I have your letter of the 9th inst. in which you state that Mr.Townsend gave Messrs. Catts and Byrd some reprints from NewYork papers.What were these reprints and where did Mr.Townsend get them?Have you any idea who sent these reprintstoMr. Townsend?White replied, on March 16:The reprints mentioned in my letter of 3/9/44 were reprintsfrom New York paper in November 1941. Some one in NewYork sent them to me and I gave them to Mr. Townsend. I amenclosing one of them.and enclosed a reprint from a New York newspaper relating to the"Murder Ring."Admissions by Salant establish that these reprintswere among some 500 which he himself sent out "to our superintend-ents and to prominent leaders of the communities in which weoperated." 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsWe find that by the above-described anti-union activities, including,among others, the abortive attempt to form a grievance committeeto represent the employees at Parsons in their dealings with man-agement, and the dissemination of anti-union propaganda to busi-nessmen for the purpose of gaining their assistance in preventingunion organization at the Parsons' plant, the respondent Salant hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act.J. Salant's alleged anti-union campaign at ObionNo attempt at union organization has been made at the Obionplant.No "grievance committee"or "citizens committee"has beenformed and no attempts in these respects have been made.The complaint alleged,and the Trial Examiner found, that therespondent Salant violated the Act at the Obion plant by the dis-semination of anti-union propaganda through the columns of theUnionCityDaily Messenger and by distributing anti-union propa-ganda to local business leaders.We are not convinced that the evi-dence is sufficient to warrant such a finding.We shall accordinglydismiss the complaint with respect to the respondent's plant at Obion,Tennessee.K. The respondent Salant's general defensesSalant admits that he disseminated anti-union propaganda in thetowns where his plants are located.He claims that he did so in"self-defense" against alleged defamatory statements made by theUnion regarding the payment of less than minimum wages and thespreading of alleged false rumors to the effect that he had not appliedto the NWLB for wage increases. At the hearing before the TrialExaminer, Salant stated that the Union started its campaign ofdefamations with an article in the Nashville Banner of March 10,1943.No proof was offered, however, that this article had emanatedfrom, or at the instance of, any representative of the Union.Nordoes the record support Salant's assertions that the Union engagedin a campaign of defamation against the respondent.Moreover, aspreviously found, Salant's campaign of interference, restraint, andcoercion with the employees' self-organizational rights began beforethe printing of the article in the Nashville Banner. In any event,Salant did not confine his activities merely to correcting misstate-ments of fact allegedly made by union representatives but incited SALANT & SALANT, INC.105influential citizens against the Union and collaborated with them incombating the -Union and coercing the employees in their self-organ-izational activities by various methods heretofore set forth.Likethe Trial Examiner, we find no merit in the respondent's contention.Nor is there any merit to the respondent's contention that the vari-out statements made by its representatives are privileged under theconstitutional guarantee of freedom of speech.Viewed as a whole,such statements formed an inseparable part of the respondent'swhole course of coercive conduct.The respondent Salant also contends that it was privileged to sendanti-union propaganda to individual citizens because they were notits employees.We find no merit in this contention.As previouslyfound, Salant made use of the anti-union propaganda, includingthreats to move the plants, to further his anti-union campaign byenlisting the aid of prominent citizens and citizens' committees,which were formed or revived at his instigation, to combat the Unionand to coerce the employees in the exercise of their self-organiza-tional rights.These citizens and committees in many instances trans-mitted to the respondent Salant's employees its threat to move theplant in the event of the selection of the Union as the employees'bargaining agent and engaged in other conduct, inspired by Salant'santi-union propaganda, to coerce the employees to reject the Union.Salant thus made these citizens and committees his agents in further-ing his anti-union campaign.The respondent may not evade respon-sibility for having done indirectly through non-employees what theAct forbade it to do directly.And even in those instances wherethe individual citizens and committees took no action, the respondentSalant's efforts to induce them to engage in the proscribed conductin furtherance of its campaign of interference, restraint, and coer-cion, is nonetheless a violation of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents, set forth in Section III, above,occurring in connection with the operation of the business of therespondent Salant and the respondent Martin Company, described inSection I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to lead'to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.TIIE REMEDYHaving found that all the respondents have engaged in certainunfair labor practices, we shall order them to cease and desist there- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom and to take certain affirmative action which we find willeffectuate the policies of the Act.We have found that the respondent Salant discriminated in regardto the hire and tenure of employment of the following named em-ployees at its Lawrenceburg plant, on the dates appearing oppositetheir names :JessieMae Beard ..................Ruth Weaver Cole .................Ethel Brewer ......................Nora Newton Fry .................Olene Holtman ....................and at its Martin plant :Neysa Yates .......................and at its Union City plant :Raymond Phillips .................November 23, 1943December 2, 1943March 1, 1944March 28, 1944April 25, 1944June 29, 1943March 29, 1943We shall order that the respondent Salant offer immediate and fullreinstatement to their former or substantially equivalent positionsat the Lawrenceburg plant to Jessie Mae Beard, Ruth Weaver Cole,Ethel Brewer, Nora Newton Fry, and Olene Hollman, and at itsUnion City plant to Raymond Phillips.We shall further order.that the respondent Salant make the above-named Lawrenceburgand Union City employees whole for any loss of pay they may havesuffered by reason of the respondent's discrimination, by paymentto each of them of a sum of money equal to the amount he or shenormally would have earned as wages during the period from thedate of the discrimination against him or her to the date of the offerof reinstatement, less his or her net earnings85 during such period.We have previously found that the respondent Salant questionedAnnie Mae Rinehart Young about her relationship to Union Organ-izer Young and that Pauline Toben revealed her union membershipat the hearing in this proceeding.Since we have found that therespondent Salant has discriminated in the hire and tenure of em-ployment of union members, it is reasonable to believe that shouldYoung and Toben apply for employment with the respondent Salantes By net earnings is meant earnings less expenses,such as fortransportation, room,and board,incurred by an employee in connectionwith obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge and the consequentnecessityof seekingemployment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhoodof Carpenters and Joinersof America,Lumber and Sawmill Workers Union Local2590,8 N L. R B 440 Moniesreceivedforwork performeduponFederal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation vN. 4. R. B.,311 U. S, 7, SALANT & SALANT, INC.107they might be refused employment because of their union affiliation.In order to effectuate the policies of the Act and to prevent thecommission of such unfair labor practices, we shall order the re-spondent Salant not to discriminate against Annie Mae RinehartYoung and Pauline Toben upon their application for employment,because of their union affiliation, activity on behalf of any union,or relationship to any union organizer.66We have also found that the respondents Salant and Martin Com-pany discriminated with respect to the hire of Bobby Killebrew onDecember 6, 1943.At an undetermined date during the hearingbefore the Trial Examiner, she was reemployed.We shall orderthat the respondents Salant and Martin Company offer Neysa Yatesimmediate and full reinstatement to her former or substantiallyequivalent position, and that the said respondents make whole NeysaYates and Bobby Killebrew for any loss of pay they may havesuffered by reason of the discrimination, by payment to Neysa Yatesof a sum of money equal to the amount she normally would haveearned as wages during the period from the date of the discrimina-tion against her to the date of the offer of reinstatement, and toBobby Killebrew of a sum of money equal to the amount she normallywould have earned as wages during the period from the date ofthe discrimination against her to the date she was reinstated, lesstheir net earnings during such periods.We have also found that the respondents Salant and Martin Com-pany have refused to bargain collectively with the Union as theexclusive representative of all employees in an appropriate unit atthe Martin plant.On July 27,1944, the respondent Martin Companysigned an agreement with the Union. The respondent Salant, how-ever, has continued to refuse to sign an agreement with the Union.Since we have found that the respondent Salant is still an employerof the employees at the Martin plant, the respondent Salant remainsobligated under the Act to bargain collectively with the chosenrepresentative of its employees at the Martin plant and to embodyin a signed agreement the terms agreed upon.We shall thereforeorder that the respondent Salant, upon request, bargain collectivelywith the Union, and, if an understanding is reached, embody anysuch understanding in a signed agreement.Although the respondentMartin Company has meanwhile entered into an agreement with theUnion, we find that in view of the unfair labor practices engagedin by the respondent Martin Company there is a danger that therespondentMartin Company might again refuse to bargain withthe Union.To make our order coextensive with the threat and in06 Cf.Matter of J. G.BoswellCo.,35 N. L. It. B. 968,enf'd 136 F.(2d) 585(C. C. A.9) ; Matter of Blair Quarries,Inc.,58 N. L. It. B. 1448,enf'd 152 F(2d) 25(C C. A. 4). 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder to effectuate the policies of the Act, we shall order that therespondentMartin Company cease and desist from such conduct.We have found that the respondent Salant in June 1943, posteda no-solicitation rule at the Martin plant and that said rule was inderogation of the employees' self-organizational rights insofar as itprohibited union solicitation during the employees' non-workingtime.Although the sale of the Martin plant to the respondent MartinCompany took place in September 1943, there is no showing that theno-solicitation rule had been removed or rescinded. In view of therelations between the respondents Salant and Martin Companyhereinabove found, it is reasonable to infer that the rule was still inforce at the time of the hearing before the Trial Examiner.Weshall, accordingly, order the respondent Martin Company also torescind this rule insofar as it prohibits union solicitation on theemployees' non-working time.As we have found, the respondent Salant has engaged in an in-tensive and extensive campaign to defeat the self-organizationalrights of its employees in its Tennessee plants.For example, itattempted to defeat the first sign of self-organization at the Martinplant by locking out its employees.Thereafter, it refused to bargainwith the Union and sold its Martin plant in order to avoid itsstatutory obligation to bargain with the Union. In most of itsplants, it was instrumental in forming or reviving, or attempting theformation or revival of, local citizens' grievance committees to aidit in its anti-union campaign. It cooperated with these committees,recognized them as grievance committees representing its employeesin dealing with management on wages, hours, and working con-ditions, and incited the committees as well as prominent local business-men to engage in anti-union activities by furnishing them withanti-union propaganda.At many of the plants employees weredischarged and refused reinstatement, transferred, and laid off be-cause of their union membership and activities. In addition, at theMartin plant the respondent Salant instigated, kept alive, and madeuse of the anti-union campaign of the respondent Shatz, broughtabout a decline in employment opportunities because the Union hadbeen selected as the statutory collective bargaining representativeand in order to coerce employees at its other plants into rejectingthe Union by threatening similar treatment, and prohibited unionsolicitation on the employees' non-working time; at the Union Cityplant, it engaged in surveillance and questioning of its employeesconcerning the Union, advertised the sale of the Martin plant asa threat to self-organization, enlisted the aid of a local editor in itsanti-union campaign, and refused to provide protection to a unionemployee against assaults by non-union members on the plant SALANT & SALANT, INC.109premises; at the Paris plant, it prohibited union solicitation on theemployees' non-working time, caused misinformation with respectto the Union's conduct in holding up wage raise applications to reachTennessee congressmen and senators, enlisted the aid of a local editorin its anti-union campaign, permitted the holding of a straw pollon plant premises, and througha foremanassaulted a union organ-izer; and at the Lawrenceburg plant, it engaged in spying on unionactivities, condoned and participated in anti-union demonstrationsat the plant, engaged in harassment and surveillance of union mem-bers, failed to provide union members at the plant with reasonableprotection against assaults by non-union members, and distributedwage increases prior to NWLB authorization.We are convinced and find that the respondent Salant has demon-strated an "attitude of opposition to the purpose of the Act to protectthe rights of the employees generally." 67 In view of this attitudethere is a danger that the respondent will in the future engage inconduct proscribed by the Act.We therefore deem it necessary inorder to effectuate the policies of the Act to order the respondentSalant to cease and desist from in any other manner interferingwith the rights guaranteed to employees in Section 7 of the Act.We have found that the respondent Salant has not discriminatedas to the hire and tenure of employment of Annie Mae RinehartYoung, Daisy Helms, Earl Foster, and Vernell Sawyer, and has notcommitted any unfair labor practices at its Obion plant.We shallaccordingly order the complaint to be dismissed in these respects.In view of our finding that the respondent Salant exercises sub-stantial control over the labor relations of the employees of therespondent Martin Company and in view of the respondent MartinCompany's unlawful conduct in refusing to bargain with the Union,in refusing to reinstate an employee because of her union activities,and in refusing to hire an applicant for employment because of herunion activities, there is a danger, and it is reasonable to infer, thatthe respondent Martin Company will in the future interfere withthe self-organizational rights of its employees, generally. In ordertherefore to effectuate the policies of the Act, we shall order therespondent Martin Companyto cease anddesist from in any mannerinterfering with the rights guaranteed to employees by Section 7of the Act.CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America is a labor organi-zation within the meaning of Section 2 (5) of the Act.67May Department Stores Companyv.N. L RB , 326 U 8 376. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Citizens Industrial Committee, Martin Industrial Com-mission and Joe Shatz are employers within the meaning of Section2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Jessie Mae Beard, Ruth Weaver Cole, Ethel Brewer, NoraNewton Fry, Olene Hollman, and Raymond Phillips, thereby dis-couraging membership in the Union, the respondent Salant and bythe same conduct with regard to Neysa Yates and Barbara Killebrew,the respondents Salant and Martin Company, have engaged in andare engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.All production and maintenance employees at the Martin plant,including machinists and watchmen but excluding executive, adminis-trative, and clerical employees, and principal supervisory employeeswho have the right to hire and discharge, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.5.Amalgamated Clothing Workers of America was on March 15,1943, and at all times thereafter has been, the exclusive bargainingrepresentative of all the employees in the aforesaid unit for the pur-poses of collective bargaining within the meaning of Section 9 (a) ofthe Act.6.The respondent Salant, by refusing on April 5, 1943, and atall times thereafter, and the respondent Martin Company by refus-ing from September 27, 1943, to July 27, 1944, to bargain with theAmalgamated Clothing Workers of America as the exclusive repre-sentative of all employees in the aforesaid unit, respectively, haveengaged in and are engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.7. (a) The respondents Salant, Martin Commission, and Joe Shatz,by interfering with, restraining, and coercing employees of the re-spondents Salant and Martin Company in the exercise of the rightsguaranteed in Section 7 of the Act have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (1) of theAct.(b)The respondents Salant and Lawrenceburg Committee haveengaged in similar conduct with respect to the employees of therespondent Salant at Lawrenceburg.(c)The respondent Salant, by the acts set forth above in Section3 and 6, and by causing and attempting to cause citizens and publicofficials of Martin, Union City, Lawrenceburg, Henderson, Paris,Parsons, and Lexington to interfere with, restrain, and coerce theemployees of the respondent Salant at the above-named cities, has SALANT & SALANT, INC.111engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.9.The respondent Salant has not discriminated as to the hire andtenure of employment of Annie Mae Rinehart Young, Daisy Helms,Earl Foster, and Vernell Sawyer, and has not committed any unfairlabor practices at its Obion plant.ORDERUpon the basis of the above findings of fact andconclusions oflaw, and the entire record in the case, and pursuant to Section 10 (e)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders thatA. The respondent Salant & Salant Inc., New York, New York,and its officers, agents, successors,and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated ClothingWorkers of America as the exclusive representative of all productionand maintenance employees at the Martin, Tennessee, plant, in theunit described in paragraph A, 2 (a), of this Order, and fromrefusing to embody in a signed agreement terms upon which anunderstanding had been reached;(b)Discouraging membership in Amalgamated Clothing Workersof America, or any other labor organization, by discharging,refus-ing to reinstate or to transfer, laying off and locking out any of itsemployees, or by discrimination in any othermannerin regard totheir hire and tenure of employment;(c)Discriminating against the employees at the Martin plant withrespect to restriction of employment opportunities and output;(d)Engaging in surveillance of and spying upon union activities;(e)Permitting physical assaults upon, or threats of physical vio-lence to, employees in any of its plants, for the purpose of discour-aging membership in Amalgamated Clothing Workers of America,or any other labor organization ;(f)Soliciting through the dissemination of anti-union propa-ganda or in any other manner; and using the assistance of the re-spondents Joe Shatz, Martin Industrial Commission, the CitizensIndustrial Committee, or any other person or groups of persons, forthe purpose of violating the Act;(g) In anymannerinterfering with,restraining,or coercing itsemployees in theexerciseof the rightto self-organization,to form 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organizations, to join or assist Amalgamated Clothing Workersof America or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activites, for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Amalgamated Cloth-ingWorkers of America as the exclusive representative of all pro-duction and maintenance employees at the Martin, Tennessee, plant,includingmachinists and watchmen, but excluding executives,administrative and clerical employees, and principal supervisoryemployees who have the right to hire, and discharge, in respect torates of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached on any such mat-ters, embody any such understanding in a signed agreement;(b)Offer immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their senior-ity or other rights and privileges, to the following named employees :Neysa YatesRaymond PhillipsJessieMae BeardRuth Weaver ColeOlene HoltmanEthel BrewerNora Newton Fry(c)Upon application for employment by Pauline Toben andAnnie Mae Rinehart Young, determine the question of such employ-ment without discriminating against them because of their unionaffiliation, activity on behalf of any union, or relationship to anyunion organizer;(d)Make whole the employees named in paragraph 2 (b) above,in the manner set forth in the Section of this Decision entitled "Theremedy," for any loss of pay they may have suffered;(e)Withdraw and withhold recognition from the citizens com-mittees at Lawrenceburg, Martin, Parsons, Henderson, Lexington,and Union City, by whatever name they may be known, as repre-sentatives of the employees at the respective plants for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment or other conditions ofemployment ;(f)Afford all its employees at all times reasonable protectionfrom physical interruption of their work and physical assaults or SALANT & SALANT, INC.113threats thereof directed toward discouraging membership in oractivities on behalf of Amalgamated Clothing Workers of Americaor any other labor organization ;(g)Rescind immediately its rule against solicitation insofar asitprohibits union solicitation in the Martin and Paris plants duringthe employees' non-working time;(h)Make whole all employees at the Martin, Tennessee, plant forany loss of pay they may have suffered by reason of the respondentSalant's discriminatory lock-out on March 1 and 2, 1943;(i)Post for a period of at least 60 consecutive days in conspicuousplaces at its Lawrenceburg and Martin plants, notices to be preparedby the respondents Lawrenceburg Committee, Martin Commission,and Joe Shatz, in accordance with the provisions of the Orderdirected against them;(j)Post at its plants at Martin, Lawrenceburg, Union City, Lex-ington,Paris,Henderson, and Parsons, Tennessee, copies of thenotice attached hereto, marked "Appendix A." Copies of such notice,to be furnished by the Regional Director of the Tenth Region, shall,after being duly signed by the respondent Salant's representative, beposted by the respondent Salant immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by therespondent Salant to insure that such notices are not altered, defaced,or covered by any other material;(k)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent Salant has taken to comply herewith.B. The respondent Martin Manufacturing Company, Inc., Martin,Tennessee, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, or any other labor organization of its employees, byrefusing to reinstate any of its employees, or to hire any applicantsfor employment, or by discriminating in any other manner in regardto their hire or tenure of employment or any terms or conditions oftheir employment;(b)Refusing to bargain collectively with Amalgamated ClothingWorkers of America as the exclusive representative of all productionand maintenance employees at the Martin, Tennessee, plant, includ-ing machinists and watchmen, but excluding executive, administrativeand clerical employees, and principal supervisory employees whohave the right to hire and discharge, and from refusing to embody686572-46-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto a signed agreement terms upon which an understanding hadbeen reached;(c) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workersof America or any other labororganization,to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Offer immediate reinstatement to Neysa Yates to her formeror substantially equivalent position, without prejudice to her senior-ity or other rights and privileges;(b)Make whole Neysa Yates and Bobby Killebrew, in the man-ner set forth in the Section of the Decision entitled "The remedy,"for any loss of pay they may have suffered because of the respond-ent's discrimination against them;(c)Rescind immediately the rule against solicitation insofar asitprohibits union solicitation in the Martin plant during theemployees' non-working time;(d) Post at its plant at Martin, Tennessee, copies of the noticeattached hereto, marked "Appendix B." Copies of said notice, to befurnished by the Regional Director of the Tenth Region, shall, afterbeing duly signed by the respondent Martin Company's representa-tive, be posted by the respondent Martin Company immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous place, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent Martin Company to insure that such notices arenot altered, defaced, or covered by any othermaterial;(e)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent Martin Company has taken to comply herewith.C. The respondent, the Citizens Industrial Committee, of Law-renceburg,Tennessee,and its officers,agents,members,successorsand assigns shall:1.Cease and desist from :(a)Holding itself outas a committeeto represent the employeesat the Lawrenceburg, Tennessee, plant for the purpose of dealingwith the respondent Salant concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment :' SALANT & SALANT, INC.115(b) Interfering with the self-organizational rights of the em-ployees at the Lawrenceburg,Tennessee,plant to join or assist theAmalgamated Clothing Workers of America, or any other labororganization,by holding or sponsoring anti-union rallies.2.Take the following affirmative actionwhich theBoard findswill effectuate the policiesof the Act :(a)Publish in the local newspaper and post at the respondentSalant's plant in Lawrenceburg,Tennessee,copies of the notice at-tached hereto, marked"AppendixC."Copies of said notice, to befurnishedby theRegional Director of the Tenth Region,shall, afterbeing duly signedby therespondent,The Citizens Industrial Com-mittee's representative,be posted by the respondent Salant im-mediately upon receipt thereof,and maintained by it for sixty (60)consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the respondent Salant to insure that saidnotices are not altered,defaced, or covered by any other material.(b)Notifythe Regional Director for the Tenth Regionin writing,within ten (10) daysfrom the date of thisOrder, whatsteps therespondent,The Citizens Industrial Committee,has takento complyherewith.D. Therespondent Joe Shatz,Martin,Tennessee,his agents,successors,and assigns,shall:1.Cease anddesist from :(a)Reporting to the respondent Salant and its officers,agents,successors,or assigns,on union activities at the Martin plant;(b) Interferingwith theself-organizational rights of the em-ployees at the Martin,Tennessee,plant,by circulating or aiding inthe circulation of petitions among the employees at the Martin plantfor the purpose of discouraging membership in or securing defectionsfrom the Amalgamated Clothing Workers of America,or any otherlabor organization.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Publish in the local newspaper and post at the respondentSalant's plant in Martin,Tennessee,copies of the notice attachedhereto,marked "Appendix D." Copies of said notice,to be furnishedby theRegional Director of the Tenth Region, shall, after beingduly signed by the respondent Shatz,be posted by the respondentSalant immediately upon receipt thereof,and maintained by it forsixty(60) consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent Salant to insure 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent Shatz has taken to comply herewith.E. The respondent Martin Industrial Commission, Martin, Ten-nessee, and its officers, members, agents, successors and assigns, shall :1.Cease and desist from :(a)Holding itself out as a committee to represent the employeesat the Martin, Tennessee, plant for the purpose of dealing with therespondent Salant concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment;(b) Interfering with the self-organizational rights of the em-ployees at the Martin, Tennessee, plant, by campaigning againstand urging the employees not to join, or to withdraw from, theAmalgamated ClothingWorkers of America or any other labororganization.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Publish in the local newspaper and post at the respondentSalant's plant in Martin, Tennessee, copies of the notice attachedhereto, marked "Appendix E." Copies of said notice, to be furnishedby the Regional Director of the Tenth Region, shall, after beingduly signed by the respondent Martin Commission's representative,be posted by the respondent Salant immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by therespondent Salant to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of the receipt of this Orderwhat steps the respondent Martin Commission has taken to complyherewith.AND IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges that the respondent Salant hasdiscriminated against Earl Foster, Daisy Holms, Annie Mae Rine-hart Young, and Vernell Sawyer, within the meaning of Section 8(3) of the Act and insofar as it alleges that the respondent Salanthas committed unfair labor practices at its Obion plant, within themeaning of the Act.MR. GERARD D. REILLY, concurring in part; dissenting in part:I concur in this decision, except in one minor respect.I am constrained to disagree with my colleagues' finding that the SALANT & SALANT, INC.117respondent Salant discharged Nora Newton Fry at its Lawrenceburgplant because of her union membership and activity.A few weeksbefore her discharge Superintendent Gambill had cautioned Fryabout her irregular attendance.Fry was absent from work fromMarch 22 until Tuesday, March 28, 1943.Although she had sentword in to the plant of her illness the first few days, she failed toreport on Monday, March 27, that she was out ill. These facts arenot in dispute. It is also well known that dictates of sound businessmanagement require such reports to enable the employer to arrangefor replacements and keep the plant in full operation.Under thesecircumstances I feel that there is no warrant for finding that indischarging Fry the respondent was motivated by any other con-siderations than her irregular attendance and failure to send in wordof her absence, as the respondent contended at the hearing.MR. JOHN M. HOUSTON, concurring in part; dissenting in part :I concur in this decision, except in one respect.I disagree with my colleagues' finding that the respondent Salant'sdischarge of Vernell Sawyer at the Lawrenceburg plant was not dis-criminatory and with the dismissal of the complaint in this respect.In view of the inconsistency between Superintendent Gambill's testi-mony that Sawyer was not given her separation notice because she"failed to report to work or notify us why she didn't report to work"and the statement on her separation slip that she quit voluntarily;the fact that upon subsequent investigation Gambill learned thatSawyer was out sick and had sent word to that effect through anemployee who had failed to transmit her message; and the fact thatthe respondent had not previously strictly enforced its rule requiringemployees to send word in with respect to their absence, I agreewith the Trial Examiner and would find that in sending Sawyerhome on October 26, 1943, and refusing her reemployment on October29, 1943, the respondent Salant was motivated by her union activities.APPENDIX ANOTICE TO ALL EMPLOYEESPURSUANT TO ADECISION AND ORDERof the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that :We will not discriminate against the employees at the Martinplant with respect to restriction of employment opportunitiesand output. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will not engage in surveillance of and spying upon unionactivities.We will not solicit through the dissemination of anti-unionpropaganda or in any other manner, and we will not use theassistance of, Joe Shatz, the Martin Industrial Commission, theCitizens Industrial Committee of Lawrenceburg, or any otherperson or groups of persons, for the purpose of violating theNational Labor Relations Act.We will withdraw and withhold recognition from The Citi-zens Committee at Lawrenceburg, Martin, Parsons, Henderson,Lexington, and Union City, Tennessee, by whatever name theymay be known, as representatives of the employees at the respec-tive plants for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment.We will afford all our employees at all times reasonable pro-tection from physical interruption of their work and physicalassaults or threats thereof directed toward discouraging mem-bership in or activities on behalf of Amalgamated ClothingWorkers of America or any other labor organization.We hereby rescind our rule against solicitation insofar as itprohibits union solicitation in our Martin and Paris plants dur-ing our employees' non-working time.We will offer to Neysa Yates, Raymond Phillips, Jessie MaeBeard, Ruth Weaver Cole, Olene Hollman, Ethel Brewer, andNora Newton Fry immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto any seniority or other right and privileges previously enjoyed,and make them whole for any loss of pay suffered as a resultof the discrimination.We will make whole all our employees at the Martin, Tennes-see, plant for any loss of pay they may have suffered as a resultof the lockout on March 1 and 2, 1943.We will, upon application for employment by Pauline Tobenand Annie Mae Rinehart Young, determine the question of suchemployment without discriminating agaiiast them because oftheir union affiliation, activity on behalf of any union, or rela-tionship to any union organizer.We will bargain collectively, upon request, with the Amal-gamated Clothing Workers of America as the exclusive repre-sentative of all employees in the bargaining unit described hereinwith respect to rates of pay, hours of employment, or other con-ditions of employment, and if an understanding is reached em-body such understanding in a signed agreement.The bargain- SALANT & SALANT, INC.119ing unit is : all production and maintenance employees at theMartin plant, including machinists and watchmen, but excludingexecutive, administrative, and clerical employees, and principalsupervisory employees who have the right to hire and discharge.We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist AmalgamatedClothingWorkers of America or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.All our employees are free to become or remain members ofthe above-named union or any other labor organization.Wewill not discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labororganization.SALANT & SALANT, INC.,Employer.Dated .................. By....................................(Representative)(Title)NOTE :Any of the above-named employees presently in the armedforces of the United States will be offered full reinstatement uponapplication in accordance with the Selective Service Act after dis-charge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPURSUANT TO ADECISION AND ORDERof the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that :We hereby rescind our rule against solicitation insofar as itprohibits union solicitation in the Martin plant during theemployees' non-working time.We will offer to Neysa Yates and Barbara Killebrew immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will notrefuse tobargain collectively, upon request, withAmalgamated Clothing Workers of America as the exclusiverepresentativeof all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment, orother conditions of employment, and we will not refuse to embodyin a signed agreement any terms upon which an understandinghas been reached.The bargaining unitis :allproduction andmaintenance employees at the Martin plant, including machinistsand watchmen, but excluding executive, administrative, andclericalemployees, and principal supervisory employees whohave the right to hire and discharge.We will not in anymannerinterfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to joinor assistAmalgamatedClothing Workers of America, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.MARTIN MANUFACTURINGCO.Employer.Dated .................. By....................................(Representative)(Title)NOTE : Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX CNOTICE TO ALL EMPLOYEESPURSUANT TODECISION AND ORDERof the National Labor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, we hereby notifythe employees of Salant & Salant that :We will not hold ourselves out as a committee to represent theemployees at the Lawrenceburg, Tennessee, plant, for the pur-pose of dealing with the respondent Salant concerning grievances, SALANT & SALANT, INC.121labor disputes, wages, rates of pay, hours of employment, orother conditions of employment.We will not hold or sponsor anti-union rallies interferingwith the self-organizational rights of the employees at theLawrenceburg, Tennessee, plant to join or assist AmalgamatedClothingWorkers of America or any other labor organization.All employees are free to become or remain members of thisunion, or any other labor organization.THE CITIZENS INDUSTRIAL COMMITTEE OFLAWRENCEBURG, TENNESSEE.Dated .................. By....................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX DNOTICE TO ALL EMPLOYEESPURSUANT TO ADECISION AND ORDERof the National Labor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, I hereby notify theemployees of Salant & Salant that :I will not report to Salant & Salant, its officers, agents, suc-cessors, or assigns, on union activities at the Martin, Tennessee,plant.I will not interfere with the self-organizational rights of theemployees at the Martin, Tennessee, plant, by circulating or aid-ing in the circulation of petitions among the employees at theMartin plant for the purpose of discouraging membership in orsecure defections from the Amalgamated Clothing Workers ofAmerica or any other labor organization.All employees arefree to become or remain members of this union, or any otherlabor organization.JOE SHATZDated .................. By....................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ENOTICE TO ALL EMPLOYEESPURSUANT TODECISION AND ORDERof the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify theemployees of Salant & Salant that :We will not hold ourselves out as a committee to represent theemployees at the Martin, Tennessee, plant for the purpose ofdealing with the respondent Salant concerning grievances, labordisputes, wages, rates of pay, hours of employment, or otherconditions of employment.We will not interfere with the self-organizational rights of theemployees at the Martin, Tennessee, plant, by campaigningagainst and urging the employees not to join or to withdrawfrom the Amalgamated Clothing Workers of America or anyother labor organization.All employees are free to become orremain members of this union, or any other labor organization.MARTIN INDUSTRIAI. COMMISSIONDated .................. By....................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.